Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of April 4,
2019, is by and among Trovagene, Inc., a Delaware corporation with headquarters
located at 11055 Flintkote Avenue, Suite B, San Diego, CA 92121 (the “Company”),
and Lincoln Park Capital Fund, LLC, an Illinois limited liability company (the
“Buyer”).

 

RECITALS

 

A.                                    The Buyer wishes to purchase, and the
Company wishes to sell, upon the terms and subject conditions stated in this
Agreement, (i) (X) 225,813 shares of Common Stock (as defined herein)
(collectively, the “Common Shares”), and (Y) a Series A Warrant, in the form
attached hereto as Exhibit A-1 (the “Series A Warrant”), to initially purchase
an aggregate of up to 156,353 shares of Common Stock (collectively, the
“Series A Warrant Shares”, and, together with the Series A Warrant, the
“Series A Securities”), at an exercise price of $0.01 per share, in each case
pursuant to the Company’s shelf registration statement on Form S-3 (Registration
Number 333-211705)(the “Registration Statement”), which has been declared
effective in accordance with the Securities Act of 1933, as amended (the “1933
Act”), by the United States Securities and Exchange Commission (the “SEC”), and
(ii) a Series B Warrant, in the form attached hereto as Exhibit A-2 (the
“Series B Warrant”, and together with the Series A Warrant, the “Warrants”), to
initially purchase an aggregate of up to 382,166 shares of Common Stock
(collectively, the “Series B Warrant Shares”, and together with the Series B
Warrant, the “Series B Securities”, and collectively with the Series A Warrant
Shares, the “Warrant Shares”), at an exercise price of $3.80 per share, in
reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act of 1933, and Rule 506(b) of Regulation D
(“Regulation D”) as promulgated by the SEC under the 1933 Act.

 

B.                                    The Common Shares, the Warrants and the
Warrant Shares are collectively referred to herein as the “Securities”.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:

 

1.                                      PURCHASE AND SALE OF COMMON SHARES AND
WARRANTS.

 

(a)                                 Purchase of Common Shares and Warrants.
Subject to the satisfaction (or waiver) of the conditions set forth in Sections
6 and 7 below, the Company shall issue and sell to the Buyer, and the Buyer
agrees to purchase from the Company on the Closing Date (as defined below),
(i) 225,813 Common Shares, (ii) the Series A Warrant to initially acquire an
aggregate of up to 156,353 Series A Warrant Shares and (iii) the Series B
Warrant to initially acquire an aggregate of up to 382,166 Series B Warrant
Shares.

 

(b)                                 Closing. The closing (the “Closing”) of the
purchase of the Common Shares and the Warrants by the Buyer shall occur at the
offices of Mintz, Levin, Cohn, Ferris, Glovsky and

 

--------------------------------------------------------------------------------



 

Popeo, P.C., 666 Third Avenue, New York, NY 10017. The date and time of the
Closing (the “Closing Date”) shall be 10:00 a.m., New York time, on the first
(1st) Business Day (as defined below) on which the conditions to the Closing set
forth in Sections 6 and 7 below are satisfied or waived (or such other date as
is mutually agreed to by the Company and the Buyer).  As used herein “Business
Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
remain closed.

 

(c)                                  Purchase Price. The aggregate gross
purchase price for the Common Shares and the Warrants to be purchased by the
Buyer hereunder shall be $1,500,000 (the “Purchase Price”).

 

(d)                                 Form of Payment; Deliveries.  On the Closing
Date, (i) the Buyer shall pay the Purchase Price (less the amount withheld
pursuant to Section 4(g)) to the Company for the Common Shares and the Warrants
to be issued and sold to the Buyer at the Closing, by wire transfer of
immediately available funds in accordance with the Flow of Funds Letter (as
defined below) and (ii) the Company shall (A) cause Philadelphia Stock
Transfer, Inc. (together with any subsequent transfer agent, the “Transfer
Agent”) through the Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program, to credit 225,813 Common Shares to the Buyer’s or its
designee’s balance account with DTC through its Deposit/Withdrawal at Custodian
system, (B) deliver to the Buyer the Series A Warrant pursuant to which the
Buyer shall have the right to initially acquire an aggregate of up to 156,353
Series A Warrant Shares, duly executed on behalf of the Company and registered
in the name of the Buyer or its designee, and (C) deliver to the Buyer the
Series B Warrant pursuant to which the Buyer shall have the right to initially
acquire an aggregate of up to 382,166 Series B Warrant Shares, duly executed on
behalf of the Company and registered in the name of the Buyer or its designee.

 

2.                                      BUYER’S REPRESENTATIONS AND WARRANTIES.

 

The Buyer represents and warrants to the Company that, as of the date hereof and
as of the Closing Date:

 

(a)                                 Organization; Authority. The Buyer is an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization with the requisite power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder.

 

(b)                                 Validity; Enforcement.  This Agreement has
been duly and validly authorized, executed and delivered on behalf of the Buyer
and shall constitute the legal, valid and binding obligations of the Buyer
enforceable against the Buyer in accordance with its terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

(c)                                  No Public Sale or Distribution of Series B
Securities. The Buyer is acquiring the Series B Securities for its own account
and not with a view towards, or for resale in connection with, the public sale
or distribution thereof in violation of applicable securities laws, except

 

2

--------------------------------------------------------------------------------



 

pursuant to sales registered or exempted under the 1933 Act; provided, however,
by making the representations herein, the Buyer does not agree, or make any
representation or warranty, to hold any of the Securities for any minimum or
other specific term and reserves the right to dispose of the Securities at any
time in accordance with or pursuant to a registration statement or an exemption
under the 1933 Act. The Buyer is acquiring the Securities hereunder in the
ordinary course of its business. The Buyer does not presently have any agreement
or understanding, directly or indirectly, with any Person to distribute any of
the Securities in violation of applicable securities laws.

 

(d)                                 Accredited Investor Status.  At the time the
Buyer was offered the Securities, it was, and as of the date hereof it is, an
“accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or
(a)(8) under the 1933 Act.

 

(e)                                  Experience of Buyer.  The Buyer, either
alone or together with its representatives, has such knowledge, sophistication
and experience in business and financial matters so as to be capable of
evaluating the merits and risks of the prospective investment in the Securities,
and has so evaluated the merits and risks of such investment. The Buyer is able
to bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

 

(f)                                   Reliance on Exemptions. The Buyer
understands that the Series B Securities are being offered and sold to it in
reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying in part
upon the truth and accuracy of, and the Buyer’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Buyer set forth herein in order to determine the availability of such
exemptions and the eligibility of such Buyer to acquire the Securities.

 

(g)                                  Information. The Buyer and its advisors, if
any, have been furnished with all materials relating to the business, finances
and operations of the Company and materials relating to the offer and sale of
the Securities which have been requested by the Buyer. The Buyer and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company. Neither such inquiries nor any other due diligence investigations
conducted by the Buyer or its advisors, if any, or its representatives shall
modify, amend or affect the Buyer’s right to rely on the Company’s
representations and warranties contained herein or any representations and
warranties contained in any other Transaction Document or any other document or
instrument executed and/or delivered in connection with this Agreement or the
consummation of the transaction contemplated hereby. The Buyer has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.

 

(h)                                 No Governmental Review.  The Buyer
understands that no United States federal or state agency or any other
government or governmental agency has passed on or made any recommendation or
endorsement of the Securities or the fairness or suitability of the investment
in the Securities nor have such authorities passed upon or endorsed the merits
of the offering of the Securities.

 

3

--------------------------------------------------------------------------------



 

(i)                                     Transfer or Resale. The Buyer
understands that except as provided in Section 4(h) hereof: (i) the Series B
Securities have not been and are not being registered under the 1933 Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) the Buyer shall
have delivered to the Company (if requested by the Company) an opinion of
counsel to the Buyer, in a form reasonably acceptable to the Company, to the
effect that the Series B Warrant or the Series B Warrant Shares to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration, or (C) the Buyer provides the Company with
reasonable assurance that the Series B Warrant or Series B Warrant Shares can be
sold, assigned or transferred pursuant to Rule 144 or Rule 144A promulgated
under the 1933 Act (or a successor rule thereto) (collectively, “Rule 144”);
(ii) any sale of the Series B Warrant or Series B Warrant Shares made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144,
and further, if Rule 144 is not applicable, any resale of the Series B Warrant
or Series B Warrant Shares under circumstances in which the seller (or the
Person (as defined below) through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC promulgated thereunder; and (iii) neither the Company nor any other Person
is under any obligation to register the Series B Warrant or any of the Series B
Warrant Shares under the 1933 Act or any state securities laws or to comply with
the terms and conditions of any exemption thereunder.

 

(j)                                    Residency. The Buyer is a resident of the
State of Illinois

 

(k)                                 Certain Trading Activities.  The Buyer
represents and warrants to the Company that at no time prior to the date of this
Agreement has any of the Buyer, its agents, representatives or affiliates
engaged in or effected, in any manner whatsoever, directly or indirectly, any
(i) “short sale” (as such term is defined in Rule 200 of Regulation SHO of the
Securities Exchange Act of 1934, as amended (the “1934 Act”)) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock.

 

(l)                                     General Solicitation.  The Buyer is not
purchasing the Series B Securities as a result of any advertisement, article,
notice or other communication regarding the Securities published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar.

 

(m)                             Manipulation of Price. Since the time that such
Buyer was first contacted by the Company or its agent regarding the investment
in the Company contemplated herein, the Buyer has not, and, to the knowledge of
the Buyer, no Person acting on its behalf has, directly or indirectly, (i) taken
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the Securities, or (iii) paid or agreed to
pay to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

4

--------------------------------------------------------------------------------



 

3.                                      REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.

 

The Company represents and warrants to the Buyer that, as of the date hereof and
as of the Closing Date:

 

(a)                                 Organization and Qualification. Each of the
Company and each of its Subsidiaries are entities duly organized and validly
existing and in good standing under the laws of the jurisdiction in which they
are formed, and have the requisite power and authority to own their properties
and to carry on their business as now being conducted and as presently proposed
to be conducted. Each of the Company and each of its Subsidiaries is duly
qualified as a foreign entity to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not reasonably be
expected to have a Material Adverse Effect (as defined below).  As used in this
Agreement, “Material Adverse Effect” means any material adverse effect on
(i) the business, properties, assets, liabilities, operations (including results
thereof), condition (financial or otherwise) or prospects of the Company or any
Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in any of the other Transaction Documents or any other agreements or
instruments to be entered into in connection herewith or therewith or (iii) the
authority or ability of the Company to perform any of their respective
obligations under any of the Transaction Documents (as defined below). All of
the direct and indirect Subsidiaries of the Company are set forth in the SEC
Documents. The Company owns, directly or indirectly, all of the capital stock or
other equity interests of each Subsidiary free and clear of any Liens, and all
of the issued and outstanding shares of capital stock of each Subsidiary are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities. If the Company has no
Subsidiaries, all other references to the Subsidiaries or any of them in the
Transaction Documents shall be disregarded. “Subsidiaries” means any Person in
which the Company, directly or indirectly, (A) owns any of the outstanding
capital stock or holds any equity or similar interest of such Person or
(B) controls or operates all or any part of the business, operations or
administration of such Person, and each of the foregoing, is individually
referred to herein as a “Subsidiary”.

 

(b)                                 Authorization; Enforcement; Validity. The
Company has the requisite power and authority to enter into and perform its
obligations under this Agreement and the other Transaction Documents and to
issue the Securities in accordance with the terms hereof and thereof.  The
execution and delivery of this Agreement and the other Transaction Documents by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, the offer and sale of the
Common Shares, the offer and sale of the Series A Securities and the reservation
for issuance and issuance of the Series A Warrant Shares issuable upon exercise
of the Series A Warrant, the offer and sale of the Series B Securities and the
reservation for issuance and issuance of the Series B Warrant Shares issuable
upon exercise of the Series B Warrant) have been duly authorized by the
Company’s board of directors and (other than (i) the filing with the SEC of the
prospectus supplement relating to the offer and sale of the Common Shares and
the Series A Securities pursuant to Rule 424(b) under the 1933 Act (the
“Prospectus Supplement”) supplementing the base prospectus forming part of the
Registration Statement (the “Prospectus”), (ii) the filing of a Form D with the
SEC relating

 

5

--------------------------------------------------------------------------------



 

to the offer and sale of the Series B Securities pursuant to Regulation D,
(iii) the filing of a Notice of Additional Listing with The Nasdaq Capital
Market (the “Principal Market”) and (iv) any other filings as may be required by
any state securities authorities) no further filing, consent or authorization is
required by the Company, its board of directors or its stockholders or other
governing body. This Agreement has been, and the other Transaction Documents
will be prior to the Closing, duly executed and delivered by the Company, and
each constitutes the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with its respective terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies and except as rights to indemnification and to
contribution may be limited by federal or state securities law.  “Transaction
Documents” means, collectively, this Agreement, the Warrants, the Irrevocable
Transfer Agent Instructions (as defined below) and each of the other agreements
and instruments entered into or delivered by any of the parties hereto in
connection with the transactions contemplated hereby and thereby, as may be
amended from time to time.

 

(c)                                  Issuance of Securities; Registration
Statement. The issuance of the Common Shares and the Warrants are duly
authorized and, upon issuance and payment in accordance with the terms of the
Transaction Documents shall be validly issued, fully paid and non-assessable and
free from all preemptive or similar rights, mortgages, defects, claims, liens,
pledges, charges, taxes, rights of first refusal, encumbrances, security
interests and other encumbrances (collectively “Liens”) with respect to the
issuance thereof. As of the Closing, the Company shall have reserved from its
duly authorized capital stock not less than 100% of the maximum number of shares
of Common Stock issuable upon exercise of the Warrants (without taking into
account any limitations on the exercise of the Warrants set forth in the
Warrants).  Upon exercise in accordance with the terms of the Series A Warrants,
the Series A Warrant Shares, when issued, will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights or Liens with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. Upon exercise in accordance with the terms
of the Series B Warrants, the Series B Warrant Shares, when issued, will be
validly issued, fully paid and nonassessable and free from all preemptive or
similar rights or Liens with respect to the issue thereof, with the holders
being entitled to all rights accorded to a holder of Common Stock.  Upon receipt
of the Common Shares and the Warrants at the Closing, upon receipt of Series A
Warrant Shares upon exercise of the Series A Warrants and upon receipt of
Series B Warrant Shares upon exercise of the Series B Warrants, the Buyer will
have good and marketable title to such Common Shares, Warrants, Series A Warrant
Shares and Series B Warrant Shares, respectively. Subject to the accuracy of the
representations and warranties of the Buyer in this Agreement, the offer and
sale of the Series B Securities to the Buyer under this Agreement and the
Series B Warrant, as applicable, are exempt from registration under the 1933 Act
under Section 4(a)(2) of the 1933 Act and Rule 506(b) of Regulation D. The offer
and sale of all of the Common Shares and the Series A Securities to the Buyer
under this Agreement and the Series A Warrants, as applicable, is registered
under the 1933 Act pursuant to the Registration Statement, and all of the Common
Shares and the Series A Securities are freely transferable and freely tradable
by the Buyer without restriction. The Registration Statement was declared
effective under the Securities Act by the SEC on June 13, 2016, and any
post-effective amendment thereto has also been declared effective by the SEC
under the 1933 Act.  The Company has not received

 

6

--------------------------------------------------------------------------------



 

from the SEC any notice pursuant to Rule 401(g)(1) under the 1933 Act objecting
to the use of the shelf registration statement form. No stop order suspending
the effectiveness of the Registration Statement or any related registration
statement filed by the Company with the SEC under Rule 462(b) under the 1933 Act
is in effect and no proceedings for such purpose have been instituted or are
pending or, to the knowledge of the Company, are contemplated or threatened by
the SEC.  At the time of (i) the initial filing of the Registration Statement
with the SEC and (ii) the most recent amendment thereto for the purposes of
complying with Section 10(a)(3) of the Securities Act (whether such amendment
was by post-effective amendment, incorporated report filed pursuant to
Section 13 or 15(d) of the 1934 Act or form of prospectus), the Company met the
then applicable requirements for use of Form S-3 under the 1933 Act. The Company
and the offer, issuance and sale of the Common Shares and the Series A
Securities to the Buyer hereunder and under the Series A Warrant, as applicable,
meet the requirements for and comply with the applicable conditions set forth in
Form S-3 under the Securities Act, including compliance with General
Instructions I.A and I.B.6. of Form S-3. The Registration Statement and the
offer, issuance and sale of the Common Shares and the Series A Securities as
contemplated hereby and by the Series A Warrant, as applicable, meet the
requirements of Rule 415(a)(1)(x) under the 1933 Act and comply in all material
respects with said Rule. The Registration Statement is effective and available
for the offer, issuance and sale of all of the Common Shares and the Series A
Securities thereunder, and the Company has not received any notice that the SEC
has issued or intends to issue a stop-order with respect to the Registration
Statement or that the SEC otherwise has suspended or withdrawn the effectiveness
of the Registration Statement, either temporarily or permanently, or intends or
has threatened in writing to do so. The “Plan of Distribution” section under the
Registration Statement permits the issuance and sale of the Common Shares and
the Series A Securities hereunder and under the Series A Warrant, as applicable.
At the time the Registration Statement and any amendment thereto became
effective and on the date of this Agreement, the Registration Statement and any
amendment thereto complied and complies in all material respects with the
requirements of the 1933 Act and did not and does not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading. The
Prospectus and any amendment or supplements thereto (including, without
limitation the Prospectus Supplement), at the time the Prospectus or any
amendment or supplement thereto was issued and on the date of this Agreement,
complied and complies in all material respects with the requirements of the 1933
Act and did not and does not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading.  At
the earliest time after the filing of the Registration Statement that the
Company or another offering participant made a bona fide offer (within the
meaning of Rule 164(h)(2) under the 1933 Act) relating to the Common Shares and
the Series A Securities, the Company was not and is not an “Ineligible Issuer”
(as defined in Rule 405 under the 1933 Act). The Company has not distributed any
offering material in connection with the offer or sale of the Common Shares and
the Series A Securities, other than the Registration Statement, the Prospectus
and the Prospectus Supplement.

 

(d)                                 No Conflicts. The execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby (including,
without limitation, the offer and sale of the

 

7

--------------------------------------------------------------------------------



 

Common Shares, the offer and sale of the Series A Securities and the reservation
for issuance and issuance of the Series A Warrant Shares issuable upon exercise
of the Series A Warrant, the offer and sale of the Series B Securities and the
reservation for issuance and issuance of the Series B Warrant Shares issuable
upon exercise of the Series B Warrant) will not (i) result in a violation of the
Certificate of Incorporation (as defined below) (including, without limitation,
any certificate of designation contained therein), Bylaws (as defined below), or
the certificate of incorporation, certificate of formation, memorandum of
association, articles of association, bylaws or other organizational documents
of any of the Company’s Subsidiaries, or any capital stock or other securities
of the Company or any of its Subsidiaries, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) in any respect under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including, without limitation, foreign, federal and state securities
laws and regulations and the rules and regulations of the Principal Market and
including all applicable foreign, federal and state laws, rules and regulations)
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected.

 

(e)                                  Consents.  Neither the Company nor any
Subsidiary is required to obtain any consent from, authorization or order of, or
make any filing or registration with (other than (i) the filing with the SEC of
the Prospectus Supplement relating to the offer, issuance and sale of the Common
Shares and the Series A Securities to the Buyer, (ii) the filing with the SEC of
a Form D relating to the offer, issuance and sale of the Series B Securities to
the Buyer pursuant to Regulation D, (iii) the filing of a Notice of Additional
Listing with the Principal Market and (iv) any other filings as may be required
by any state securities authorities), any Governmental Entity (as defined below)
or any regulatory or self-regulatory agency or any other Person in order for it
to execute, deliver or perform any of its respective obligations under or
contemplated by the Transaction Documents, in each case, in accordance with the
terms hereof or thereof.  All consents, authorizations, orders, filings and
registrations which the Company or any Subsidiary is required to obtain pursuant
to the preceding sentence have been or will be obtained or effected on or prior
to the Closing Date, and neither the Company nor any of its Subsidiaries are
aware of any facts or circumstances which might prevent the Company or any of
its Subsidiaries from obtaining or effecting any of the registration,
application or filings contemplated by the Transaction Documents. The Company is
not currently in violation of the requirements of the Principal Market and has
no knowledge of any facts or circumstances which could reasonably lead to
delisting or suspension of the Common Stock in the foreseeable future. 
“Governmental Entity” means any nation, state, county, city, town, village,
district, or other political jurisdiction of any nature, federal, state, local,
municipal, foreign, or other government, governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official, or entity and any court or other tribunal), multi-national
organization or body; or body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature or instrumentality of any of the foregoing,
including any entity or enterprise owned or controlled by a government or a
public international organization or any of the foregoing.

 

8

--------------------------------------------------------------------------------



 

(f)                                   Acknowledgment Regarding Buyer’s Purchase
of Securities. The Company acknowledges and agrees that the Buyer is acting
solely in the capacity of an arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated hereby and thereby and
that the Buyer is not (i) an officer or director of the Company or any of its
Subsidiaries, (ii) an “affiliate” (as defined in Rule 144) of the Company or any
of its Subsidiaries or (iii) to its knowledge, a “beneficial owner” of more than
10% of the shares of Common Stock (as defined for purposes of Rule 13d-3 of the
1934 Act). The Company further acknowledges that the Buyer is not acting as a
financial advisor or fiduciary of the Company or any of its Subsidiaries (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by the Buyer
or any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to the Buyer’s purchase of the Securities. The Company further
represents to the Buyer that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

 

(g)                                  No General Solicitation; Placement Agent’s
Fees. Neither the Company, nor any of its Subsidiaries or affiliates, nor any
Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer, issuance and sale of the Series B Securities. The
Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commissions relating to or arising out of
the transactions contemplated by the Transaction Documents.  The Company shall
pay, and hold the Buyer harmless against, any liability, loss or expense
(including, without limitation, attorney’s fees and out-of-pocket expenses)
arising in connection with any such claim.  Neither the Company nor any of its
Subsidiaries has engaged any placement agent or other agent in connection with
the offer and sale of any of the Securities contemplated by the Transaction
Documents.

 

(h)                                 No Integrated Offering. None of the Company,
its Subsidiaries or any of their affiliates, nor any Person acting on their
behalf has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
the issuance of any of the Securities to require approval of stockholders of the
Company under any applicable stockholder approval laws, rules or regulations,
including, without limitation, under the rules of any exchange or automated
quotation system on which any securities of the Company are listed or designated
for quotation. None of the Company, its Subsidiaries or any of their affiliates,
nor any Person acting on their behalf has, directly or indirectly, made any
offers, issuances or sales of any security (including, without limitation, the
offer, issuance and sale of the Common Shares and the Series A Securities to the
Buyer hereunder and under the Series A Warrant, as applicable) or solicited any
offers to buy any security (including, without limitation, any of the Common
Shares, the Series A Warrant or any of the Series A Warrant Shares), under
circumstances that would require registration of the offer, issuance or sale of
the Series B Warrant or any of the Series B Warrant Shares under the 1933 Act,
whether through integration with the offering of the Common Shares and the
Series A Securities to the Buyer hereunder and under the Series A Warrant, as
applicable, pursuant to the Registration Statement, any prior offering of
securities of the Company or otherwise.

 

9

--------------------------------------------------------------------------------



 

(i)                                     Dilutive Effect. The Company understands
and acknowledges that the number of Series A Warrant Shares and the number of
Series B Warrant Shares will increase in certain circumstances. The Company
further acknowledges that its obligation to issue (i) the Series A Warrant
Shares upon exercise of the Series A Warrant in accordance with this Agreement
and the Series A Warrant and (ii) the Series B Warrant Shares upon exercise of
the Series B Warrant in accordance with this Agreement and the Series B Warrant,
in each case is absolute and unconditional regardless of the dilutive effect
that such issuance may have on the ownership interests of other stockholders of
the Company.

 

(j)                                    Application of Takeover Protections;
Rights Agreement. The Company and its board of directors have taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, interested stockholder, business combination, poison pill
(including, without limitation, any distribution under a rights agreement),
stockholder rights plan or other similar anti-takeover provision under the
Certificate of Incorporation, Bylaws or other organizational documents or the
laws of the jurisdiction of its incorporation or otherwise which is or could
become applicable to the Buyer as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company’s issuance of the
Securities and the Buyer’s ownership of the Securities. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of shares of Common Stock or a change in
control of the Company or any of its Subsidiaries.

 

(k)                                 SEC Documents; Financial Statements. During
the two (2) years prior to the date hereof, the Company has timely filed all
reports, schedules, forms, proxy statements, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the 1934 Act (all of the foregoing filed prior to the date hereof and all
exhibits and appendices included therein and financial statements, notes and
schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”). The Company has delivered or
has made available to the Buyer or its representatives true, correct and
complete copies of each of the SEC Documents not available on the EDGAR system.
As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents, and none of the
SEC Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto as in effect as of the time of filing. Such financial statements have
been prepared in accordance with generally accepted accounting principles
(“GAAP”), consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments

 

10

--------------------------------------------------------------------------------



 

which will not be material, either individually or in the aggregate). The
reserves, if any, established by the Company or the lack of reserves, if
applicable, are reasonable based upon facts and circumstances known by the
Company on the date hereof and there are no loss contingencies that are required
to be accrued by the Statement of Financial Accounting Standard No. 5 of the
Financial Accounting Standards Board which are not provided for by the Company
in its financial statements or otherwise.  No other information provided by or
on behalf of the Company to the Buyer which is not included in the SEC Documents
(including, without limitation, information in the disclosure schedules to this
Agreement) contains any untrue statement of a material fact or omits to state
any material fact necessary in order to make the statements therein not
misleading, in the light of the circumstance under which they are or were made. 
The Company is not currently contemplating to amend or restate any of the
financial statements (including, without limitation, any notes or any letter of
the independent accountants of the Company with respect thereto) included in the
SEC Documents (the “Financial Statements”), nor is the Company currently aware
of facts or circumstances which would require the Company to amend or restate
any of the Financial Statements, in each case, in order for any of the
Financials Statements to be in compliance with GAAP and the rules and
regulations of the SEC.  The Company has not been informed by its independent
accountants that they recommend that the Company amend or restate any of the
Financial Statements or that there is any need for the Company to amend or
restate any of the Financial Statements.

 

(l)                                     Absence of Certain Changes. Since the
date of the Company’s most recent audited financial statements contained in a
Form 10-K, there has been no material adverse change and no material adverse
development in the business, assets, liabilities, properties, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any of its Subsidiaries. Since the date of the Company’s most
recent audited financial statements contained in a Form 10-K, neither the
Company nor any of its Subsidiaries has (i) declared or paid any dividends,
(ii) sold any assets, individually or in the aggregate, outside of the ordinary
course of business or (iii) made any capital expenditures, individually or in
the aggregate, outside of the ordinary course of business.  Neither the Company
nor any of its Subsidiaries has taken any steps to seek protection pursuant to
any law or statute relating to bankruptcy, insolvency, reorganization,
receivership, liquidation or winding up, nor does the Company or any Subsidiary
have any knowledge or reason to believe that any of their respective creditors
intend to initiate involuntary bankruptcy proceedings or any actual knowledge of
any fact which would reasonably lead a creditor to do so. The Company and its
Subsidiaries, individually and on a consolidated basis, are not as of the date
hereof, and after giving effect to the transactions contemplated hereby to occur
at the Closing, will not be Insolvent (as defined below).  For purposes of this
Section 3(l), “Insolvent” means, (i) with respect to the Company and its
Subsidiaries, on a consolidated basis, (A) the present fair saleable value of
the Company’s and its Subsidiaries’ assets is less than the amount required to
pay the Company’s and its Subsidiaries’ total Indebtedness (as defined below),
(B) the Company and its Subsidiaries are unable to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured or (C) the Company and its Subsidiaries
intend to incur or believe that they will incur debts that would be beyond their
ability to pay as such debts mature; and (ii) with respect to the Company and
each Subsidiary, individually, (A) the present fair saleable value of the
Company’s or such Subsidiary’s (as the case may be) assets is less than the
amount required to pay its respective total Indebtedness, (B) the Company or
such Subsidiary

 

11

--------------------------------------------------------------------------------



 

(as the case may be) is unable to pay its respective debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured or (C) the Company or such Subsidiary (as the case may be)
intends to incur or believes that it will incur debts that would be beyond its
respective ability to pay as such debts mature. Neither the Company nor any of
its Subsidiaries has engaged in any business or in any transaction, and is not
about to engage in any business or in any transaction, for which the Company’s
or such Subsidiary’s remaining assets constitute unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted.

 

(m)                             No Undisclosed Events, Liabilities, Developments
or Circumstances. No event, liability, development or circumstance has occurred
or exists, or is reasonably expected to exist or occur with respect to the
Company, any of its Subsidiaries or any of their respective businesses,
properties, liabilities, prospects, operations (including results thereof) or
condition (financial or otherwise), that (i) would be required to be disclosed
by the Company under applicable securities laws on a registration statement on
Form S-1 filed with the SEC relating to an issuance and sale by the Company of
its Common Stock and which has not been publicly announced, (ii) could have a
material adverse effect on the Buyer’s investment hereunder or (iii) could have
a Material Adverse Effect.

 

(n)                                 Conduct of Business; Regulatory Permits.
Neither the Company nor any of its Subsidiaries is in violation of any term of
or in default under its Certificate of Incorporation, any certificate of
designation, preferences or rights of any other outstanding series of preferred
stock of the Company, or any organizational charter, certificate of formation,
memorandum of association, articles of association, certificate of incorporation
or bylaws of any of the Subsidiaries.  Neither the Company nor any of its
Subsidiaries is in violation of any judgment, decree or order or any statute,
ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except in all cases for
possible violations which could not, individually or in the aggregate, have a
Material Adverse Effect.  The Company and each of its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit.  There is no agreement, commitment, judgment, injunction, order or
decree binding upon the Company or any of its Subsidiaries or to which the
Company or any of its Subsidiaries is a party which has or would reasonably be
expected to have the effect of prohibiting or materially impairing any business
practice of the Company or any of its Subsidiaries, any acquisition of property
by the Company or any of its Subsidiaries or the conduct of business by the
Company or any of its Subsidiaries as currently conducted other than such
effects, individually or in the aggregate, which have not had and would not
reasonably be expected to have a Material Adverse Effect on the Company or any
of its Subsidiaries.

 

(o)                                 Foreign Corrupt Practices.  Neither the
Company, any of its Subsidiaries or to the knowledge of the Company, any
director, officer, agent, employee, nor any other person acting for or on behalf
of the foregoing (individually and collectively, a “Company Affiliate”) have

 

12

--------------------------------------------------------------------------------



 

violated the U.S. Foreign Corrupt Practices Act (the “FCPA”) or any other
applicable anti-bribery or anti-corruption laws, nor has any Company Affiliate
offered, paid, promised to pay, or authorized the payment of any money, or
offered, given, promised to give, or authorized the giving of anything of value,
to any officer, employee or any other person acting in an official capacity for
any Governmental Entity to any political party or official thereof or to any
candidate for political office (individually and collectively, a “Government
Official”) or to any person under circumstances where such Company Affiliate
knew or was aware of a high probability that all or a portion of such money or
thing of value would be offered, given or promised, directly or indirectly, to
any Government Official, for the purpose of:

 

(i)                                     (A) influencing any act or decision of
such Government Official in his/her official capacity, (B) inducing such
Government Official to do or omit to do any act in violation of his/her lawful
duty, (C) securing any improper advantage, or (D) inducing such Government
Official to influence or affect any act or decision of any Governmental Entity,
or

 

(ii)                                  assisting the Company or its Subsidiaries
in obtaining or retaining business for or with, or directing business to, the
Company or its Subsidiaries.

 

(p)                                 Sarbanes-Oxley Act. The Company and each
Subsidiary is in compliance in all material respects with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002, as amended, and any and all
applicable rules and regulations promulgated by the SEC thereunder.

 

(q)                                 Transactions With Affiliates. Except as
disclosed in the SEC Documents, no current or former employee, partner,
director, officer or stockholder (direct or indirect) of the Company or its
Subsidiaries, or any associate, or, to the knowledge of the Company, any
affiliate of any thereof, or any relative with a relationship no more remote
than first cousin of any of the foregoing, is presently, or has ever been, (i) a
party to any transaction with the Company or its Subsidiaries (including any
contract, agreement or other arrangement providing for the furnishing of
services by, or rental of real or personal property from, or otherwise requiring
payments to, any such director, officer or stockholder or such associate or
affiliate or relative Subsidiaries (other than for ordinary course services as
employees, officers or directors of the Company or any of its Subsidiaries)) or
(ii) the direct or indirect owner of an interest in any corporation, firm,
association or business organization which is a competitor, supplier or customer
of the Company or its Subsidiaries (except for a passive investment (direct or
indirect) in less than 5% of the common stock of a company whose securities are
traded on or quoted through an Eligible Market (as defined below)), nor does any
such Person receive income from any source other than the Company or its
Subsidiaries which relates to the business of the Company or its Subsidiaries or
should properly accrue to the Company or its Subsidiaries.  No employee,
officer, stockholder or director of the Company or any of its Subsidiaries or
member of his or her immediate family is indebted to the Company or its
Subsidiaries, as the case may be, nor is the Company or any of its Subsidiaries
indebted (or committed to make loans or extend or guarantee credit) to any of
them, other than (i) for payment of salary for services rendered,
(ii) reimbursement for reasonable expenses incurred on behalf of the Company,
and (iii) for other standard employee benefits made generally available to all
employees or executives (including

 

13

--------------------------------------------------------------------------------



 

stock option agreements outstanding under any stock option plan approved by the
Board of Directors of the Company).

 

(r)                                    Equity Capitalization.

 

(i)                                     Definitions:

 

(A)                               “Common Stock” means (x) the Company’s shares
of common stock, $0.0001 par value per share, and (y) any capital stock into
which such common stock shall have been changed or any share capital resulting
from a reclassification of such common stock.

 

(B)                               “Preferred Stock” means (x) the Company’s
blank check preferred stock, $0.001 par value per share, the terms of which may
be designated by the board of directors of the Company in a certificate of
designations and (y) any capital stock into which such preferred stock shall
have been changed or any share capital resulting from a reclassification of such
preferred stock (other than a conversion of such preferred stock into Common
Stock in accordance with the terms of such certificate of designations).

 

(ii)                                  Authorized and Outstanding Capital Stock. 
As of the date hereof, the authorized capital stock of the Company consists of
(A) 150,000,000 shares of Common Stock, of which, 4,525,299 are issued and
outstanding (excluding the Common Shares) and 3,564,957 shares are reserved for
issuance pursuant to Convertible Securities (as defined below) (excluding the
Warrant Shares issuable upon exercise of the Warrants) exercisable or
exchangeable for, or convertible into, shares of Common Stock and (B) 20,000,000
shares of Preferred Stock, 277,100 are designated as Series A Convertible
Preferred Stock, 60,600 of which are issued and outstanding, 8,860 are
designated as Series B Convertible Preferred Stock, 0 of which are issued and
outstanding and 200,000 are designated as Series C Convertible Preferred Stock,
99,998 of which are issued and outstanding. 0 shares of Common Stock are held in
the treasury of the Company.

 

(iii)                               Valid Issuance; Available Shares;
Affiliates.  All of such outstanding shares are duly authorized and have been,
or upon issuance will be, validly issued and are fully paid and nonassessable. 
Schedule 3(r)(iii) sets forth the number of shares of Common Stock that are
(A) reserved for issuance pursuant to Convertible Securities (as defined below)
(other than the Warrants) and (B) that are, as of the date hereof, owned by
Persons who are “affiliates” (as defined in Rule 405 of the 1933 Act and
calculated based on the assumption that only officers, directors and holders of
at least 10% of the Company’s issued and outstanding Common Stock are
“affiliates” without conceding that any such Persons are “affiliates” for
purposes of federal securities laws) of the Company or any of its Subsidiaries. 
To the Company’s knowledge, no Person owns 10% or more of the Company’s issued
and outstanding shares of Common Stock (calculated based on the assumption that
all Convertible Securities (as defined below), whether or not presently
exercisable or convertible, have been fully exercised or converted (as the case
may be) taking account of any limitations on exercise or conversion (including

 

14

--------------------------------------------------------------------------------



 

“blockers”) contained therein without conceding that such identified Person is a
10% stockholder for purposes of federal securities laws).

 

(iv)                              Existing Securities; Obligations.  Except as
disclosed in the SEC Documents: (A) none of the Company’s or any Subsidiary’s
shares, interests or capital stock is subject to preemptive rights or any other
similar rights or Liens suffered or permitted by the Company or any Subsidiary;
(B) there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any shares,
interests or capital stock of the Company or any of its Subsidiaries, or
contracts, commitments, understandings or arrangements by which the Company or
any of its Subsidiaries is or may become bound to issue additional shares,
interests or capital stock of the Company or any of its Subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any shares, interests or capital stock of the Company or
any of its Subsidiaries; (C) there are no agreements or arrangements under which
the Company or any of its Subsidiaries is obligated to register the sale of any
of their securities under the 1933 Act (except pursuant to this Agreement);
(D) there are no outstanding securities or instruments of the Company or any of
its Subsidiaries which contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (E) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of any or all of the Securities; and (F) neither the
Company nor any Subsidiary has any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement.

 

(v)                                 Organizational Documents.  The Company has
furnished to the Buyer true, correct and complete copies of the Company’s
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company’s bylaws, as amended and
as in effect on the date hereof (the “Bylaws”), and the terms of all Convertible
Securities and the material rights of the holders thereof in respect thereto.

 

(s)                                   Indebtedness and Other Contracts. Neither
the Company nor any of its Subsidiaries, (i) except as set forth in the SEC
Documents, has any outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing Indebtedness
of the Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound, (ii) is a party to any contract, agreement
or instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) has any financing
statements securing obligations in any amounts filed in connection with the
Company or any of its Subsidiaries; (iv) is in violation of any term of, or in
default under, any contract, agreement or instrument relating to any
Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (v) is a
party to any contract, agreement or instrument relating to any Indebtedness, the

 

15

--------------------------------------------------------------------------------



 

performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries have any liabilities or obligations required to be disclosed in the
SEC Documents which are not so disclosed in the SEC Documents, other than those
incurred in the ordinary course of the Company’s or its Subsidiaries’ respective
businesses and which, individually or in the aggregate, do not or could not have
a Material Adverse Effect.  For purposes of this Agreement:  (x) “Indebtedness”
of any Person means, without duplication (A) all indebtedness for borrowed
money, (B) all obligations issued, undertaken or assumed as the deferred
purchase price of property or services (including, without limitation, “capital
leases” in accordance with GAAP) (other than trade payables entered into in the
ordinary course of business consistent with past practice), (C) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (D) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(E) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses
(A) through (F) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien upon
or in any property or assets (including accounts and contract rights) owned by
any Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; (y) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any Indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto; and (z) “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity and any Governmental
Entity or any department or agency thereof.

 

(t)                                    Litigation.  There is no action, suit,
arbitration, proceeding, inquiry or investigation before or by the Principal
Market, any court, public board, other Governmental Entity, self-regulatory
organization or body pending or, to the knowledge of the Company, threatened
against or affecting the Company or any of its Subsidiaries, the Common Stock or
any of the Company’s or its Subsidiaries’ officers or directors, whether of a
civil or criminal nature or otherwise, in their capacities as such, which is
outside of the ordinary course of business or individually or in the aggregate
material to the Company or any of its Subsidiaries.  To the Company’s knowledge,
no director, officer or employee of the Company or any of its Subsidiaries has
willfully violated 18 U.S.C. §1519 or engaged in spoliation in reasonable
anticipation of litigation.  Without limitation of the foregoing, there has not
been, and to the knowledge of the Company, there is not pending or contemplated,
any investigation by the SEC

 

16

--------------------------------------------------------------------------------



 

involving the Company, any of its Subsidiaries or any current or former director
or officer of the Company or any of its Subsidiaries. The SEC has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company under the 1933 Act or the 1934 Act, including,
without limitation, the Registration Statement.  After reasonable inquiry of its
employees, the Company is not aware of any fact which might result in or form
the basis for any such action, suit, arbitration, investigation, inquiry or
other proceeding.  Neither the Company nor any of its Subsidiaries is subject to
any order, writ, judgment, injunction, decree, determination or award of any
Governmental Entity.

 

(u)                                 Insurance. The Company and each of its
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as management of the Company
believes to be prudent and customary in the businesses in which the Company and
its Subsidiaries are engaged. Neither the Company nor any such Subsidiary has
been refused any insurance coverage sought or applied for, and neither the
Company nor any such Subsidiary has any reason to believe that it will be unable
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect.

 

(v)                                 Employee Relations.  Neither the Company nor
any of its Subsidiaries is a party to any collective bargaining agreement or
employs any member of a union. The Company and its Subsidiaries believe that
their relations with their employees are good.  No executive officer (as defined
in Rule 501(f) promulgated under the 1933 Act) or other key employee of the
Company or any of its Subsidiaries has notified the Company or any such
Subsidiary that such officer intends to leave the Company or any such Subsidiary
or otherwise terminate such officer’s employment with the Company or any such
Subsidiary. No executive officer or other key employee of the Company or any of
its Subsidiaries is, or is now expected to be, in violation of any material term
of any employment contract, confidentiality, disclosure or proprietary
information agreement, non-competition agreement, or any other contract or
agreement or any restrictive covenant, and the continued employment of each such
executive officer or other key employee (as the case may be) does not subject
the Company or any of its Subsidiaries to any liability with respect to any of
the foregoing matters.  The Company and its Subsidiaries are in compliance with
all federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

 

(w)                               Title.

 

(i)                                     Real Property.  Each of the Company and
its Subsidiaries holds good title to all real property, leases in real property,
facilities or other interests in real property owned or held by the Company or
any of its Subsidiaries (the “Real Property”) owned by the Company or any of its
Subsidiaries (as applicable). The Real Property is free and clear of all Liens
and is not subject to any rights of way, building use restrictions, exceptions,
variances, reservations, or limitations of any nature except for (a) Liens for
current taxes not yet due and (b) zoning laws and other land use restrictions
that do not impair the present or anticipated use of the property

 

17

--------------------------------------------------------------------------------



 

subject thereto.  Any Real Property held under lease by the Company or any of
its Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company or any of
its Subsidiaries.

 

(ii)                                  Fixtures and Equipment.  Each of the
Company and its Subsidiaries (as applicable) has good title to, or a valid
leasehold interest in, the tangible personal property, equipment, improvements,
fixtures, and other personal property and appurtenances that are used by the
Company or its Subsidiary in connection with the conduct of its business (the
“Fixtures and Equipment”). The Fixtures and Equipment are structurally sound,
are in good operating condition and repair, are adequate for the uses to which
they are being put, are not in need of maintenance or repairs except for
ordinary, routine maintenance and repairs and are sufficient for the conduct of
the Company’s and/or its Subsidiaries’ businesses (as applicable) in the manner
as conducted prior to the Closing. Each of the Company and its Subsidiaries owns
all of its Fixtures and Equipment free and clear of all Liens except for
(a) Liens for current taxes not yet due and (b) zoning laws and other land use
restrictions that do not impair the present or anticipated use of the property
subject thereto.

 

(x)                                 FDA. As to each product subject to the
jurisdiction of the U.S. Food and Drug Administration (“FDA”) under the Federal
Food, Drug and Cosmetic Act, as amended, and the regulations thereunder (“FDCA”)
that is manufactured, packaged, labeled, tested, distributed, sold, and/or
marketed by the Company or any of its Subsidiaries (each such product, a
“Pharmaceutical Product”), such Pharmaceutical Product is being manufactured,
packaged, labeled, tested, distributed, sold and/or marketed by the Company in
compliance with all applicable requirements under FDCA and similar laws,
rules and regulations relating to registration, investigational use, premarket
clearance, licensure, or application approval, good manufacturing practices,
good laboratory practices, good clinical practices, product listing, quotas,
labeling, advertising, record keeping and filing of reports, except where the
failure to be in compliance would not have a Material Adverse Effect. There is
no pending, completed or, to the Company’s knowledge, threatened, action
(including any lawsuit, arbitration, or legal or administrative or regulatory
proceeding, charge, complaint, or investigation) against the Company or any of
its Subsidiaries, and none of the Company or any of its Subsidiaries has
received any notice, warning letter or other communication from the FDA or any
other governmental entity, which (i) contests the premarket clearance,
licensure, registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Pharmaceutical Product, (ii) withdraws its approval of,
requests the recall, suspension, or seizure of, or withdraws or orders the
withdrawal of advertising or sales promotional materials relating to, any
Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company or any of its Subsidiaries, (iv) enjoins production
at any facility of the Company or any of its Subsidiaries, (v) enters or
proposes to enter into a consent decree of permanent injunction with the Company
or any of its Subsidiaries, or (vi) otherwise alleges any violation of any laws,
rules or regulations by the Company or any of its Subsidiaries, and which,
either individually or in the aggregate, would have a Material Adverse Effect.
The properties, business and operations of the Company have been and are being
conducted in all material respects in accordance with all applicable laws,
rules and regulations of the FDA. The Company has not been informed by the FDA
that the FDA

 

18

--------------------------------------------------------------------------------



 

will prohibit the marketing, sale, license or use in the United States of any
product proposed to be developed, produced or marketed by the Company nor has
the FDA expressed any concern as to approving or clearing for marketing any
product being developed or proposed to be developed by the Company.

 

(y)                                 Intellectual Property Rights. The Company
and its Subsidiaries own or possess adequate rights or licenses to use all
trademarks, trade names, service marks, service mark registrations, service
names, original works of authorship, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
other intellectual property rights and all applications and registrations
therefor (“Intellectual Property Rights”) necessary to conduct their respective
businesses as now conducted.  None of the Company’s Intellectual Property Rights
have expired or terminated or have been abandoned or are expected to expire or
terminate or are expected to be abandoned, within three years from the date of
this Agreement. The Company does not have any knowledge of any infringement by
the Company or its Subsidiaries of Intellectual Property Rights of others. There
is no claim, action or proceeding being made or brought, or to the knowledge of
the Company or any of its Subsidiaries, being threatened, against the Company or
any of its Subsidiaries regarding its Intellectual Property Rights.  Neither the
Company nor any of its Subsidiaries is aware of any facts or circumstances which
might give rise to any of the foregoing infringements or claims, actions or
proceedings. The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
Intellectual Property Rights.

 

(z)                                  Environmental Laws. The Company and its
Subsidiaries (i) are in compliance with all federal, state, local and foreign
laws relating to pollution or protection of human health or the environment
(including ambient air, surface water, groundwater, land surface or subsurface
strata), including laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands, or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations, issued, entered, promulgated or approved thereunder
(“Environmental Laws”); (ii) have received all permits licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses; and (iii) are in compliance with all terms and conditions
of any such permit, license or approval where in each clause (i), (ii) and
(iii), the failure to so comply could be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(aa)                          [Intentionally Omitted.]

 

(bb)                          Tax Status. The Company and each of its
Subsidiaries (i) has timely made or filed all foreign, federal and state income
and all other tax returns, reports and declarations required by any jurisdiction
to which it is subject, (ii) has timely paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and (iii) has set aside on its books provision reasonably adequate
for the payment of all taxes for periods subsequent to

 

19

--------------------------------------------------------------------------------



 

the periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company and its Subsidiaries know of
no basis for any such claim. The Company is not operated in such a manner as to
qualify as a passive foreign investment company, as defined in Section 1297 of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”).

 

(cc)                            Internal Accounting and Disclosure Controls. The
Company and each of its Subsidiaries maintains internal control over financial
reporting (as such term is defined in Rule 13a-15(f) under the 1934 Act) that is
effective to provide reasonable assurance regarding the reliability of financial
reporting and the preparation of financial statements for external purposes in
accordance with generally accepted accounting principles, including that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization, (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference and
(v) the interactive data in XBRL included or incorporated by references in the
Registration Statement, the Prospectus and the Prospectus Supplement fairly
present the information called for in all material respects and are prepared in
accordance with the SEC’s rules and guidelines applicable thereto. The Company
maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15(e) under the 1934 Act) that are effective in ensuring that
information required to be disclosed by the Company in the reports that it files
or submits under the 1934 Act is recorded, processed, summarized and reported,
within the time periods specified in the rules and forms of the SEC, including,
without limitation, controls and procedures designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is accumulated and communicated to the Company’s management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure. Neither the Company nor any of its Subsidiaries
has received any notice or correspondence from any accountant, Governmental
Entity or other Person relating to any potential material weakness or
significant deficiency in any part of the internal controls over financial
reporting of the Company or any of its Subsidiaries.

 

(dd)                          Off Balance Sheet Arrangements. There is no
transaction, arrangement, or other relationship between the Company or any of
its Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its 1934 Act filings and is not so
disclosed or that otherwise could be reasonably likely to have a Material
Adverse Effect.

 

(ee)                            Investment Company Status. The Company is not,
and upon consummation of the sale of the Securities will not be, an “investment
company,” an affiliate of an “investment company,” a company controlled by an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended.

 

20

--------------------------------------------------------------------------------



 

(ff)                              Manipulation of Price. Neither the Company nor
any of its Subsidiaries has, and, to the knowledge of the Company, no Person
acting on their behalf has, directly or indirectly, (i) taken any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company or any of its Subsidiaries to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities, (iii) paid or
agreed to pay to any Person any compensation for soliciting another to purchase
any other securities of the Company or any of its Subsidiaries or (iv) paid or
agreed to pay any Person for research services with respect to any securities of
the Company or any of its Subsidiaries.

 

(gg)                            U.S. Real Property Holding Corporation. Neither
the Company nor any of its Subsidiaries is, or has ever been, and so long as any
of the Securities are held by the Buyer, shall become, a U.S. real property
holding corporation within the meaning of Section 897 of the Code, and the
Company and each Subsidiary shall so certify upon the Buyer’s request.

 

(hh)                          Transfer Taxes.  On the Closing Date, all stock
transfer or other taxes (other than income or similar taxes) which are required
to be paid in connection with the issuance, sale and transfer of the Securities
to be sold to the Buyer hereunder will be, or will have been, fully paid or
provided for by the Company, and all laws imposing such taxes will be or will
have been complied with.

 

(ii)                                  Bank Holding Company Act.  Neither the
Company nor any of its Subsidiaries is subject to the Bank Holding Company Act
of 1956, as amended (the “BHCA”) and to regulation by the Board of Governors of
the Federal Reserve System (the “Federal Reserve”).  Neither the Company nor any
of its Subsidiaries or affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent (25%) or more of the total equity of a bank or any entity
that is subject to the BHCA and to regulation by the Federal Reserve. Neither
the Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

(jj)                                Shell Company Status.  The Company is not,
and has never been, an issuer identified in, or subject to, Rule 144(i).

 

(kk)                          Illegal or Unauthorized Payments; Political
Contributions.  Neither the Company nor any of its Subsidiaries nor, to the
Company’s knowledge, any of the officers, directors, employees, agents or other
representatives of the Company or any of its Subsidiaries or any other business
entity or enterprise with which the Company or any Subsidiary is or has been
affiliated or associated, has, directly or indirectly, made or authorized any
payment, contribution or gift of money, property, or services, whether or not in
contravention of applicable law, (i) as a kickback or bribe to any Person or
(ii) to any political organization, or the holder of or any aspirant to any
elective or appointive public office except for personal political contributions
not involving the direct or indirect use of funds of the Company or any of its
Subsidiaries.

 

(ll)                                  Money Laundering.   The Company and its
Subsidiaries are in compliance with, and have not previously violated, the USA
Patriot Act of 2001 and all other applicable U.S. and

 

21

--------------------------------------------------------------------------------



 

non-U.S. anti-money laundering laws and regulations, including, but not limited
to, the laws, regulations and Executive Orders and sanctions programs
administered by the U.S. Office of Foreign Assets Control, including, without
limitation, (i) Executive Order 13224 of September 23, 2001 entitled, “Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism” (66 Fed. Reg. 49079 (2001)); and (ii) any
regulations contained in 31 CFR, Subtitle B, Chapter V.

 

(mm)                  Management.  Except as set forth in Schedule 3(mm) hereto,
during the past five year period, no current or former officer or director or,
to the knowledge of the Company, no current ten percent (10%) or greater
stockholder of the Company or any of its Subsidiaries has been the subject of:

 

(i)                                     a petition under bankruptcy laws or any
other insolvency or moratorium law or the appointment by a court of a receiver,
fiscal agent or similar officer for such Person, or any partnership in which
such person was a general partner at or within two years before the filing of
such petition or such appointment, or any corporation or business association of
which such person was an executive officer at or within two years before the
time of the filing of such petition or such appointment;

 

(ii)                                  a conviction in a criminal proceeding or a
named subject of a pending criminal proceeding (excluding traffic violations
that do not relate to driving while intoxicated or driving under the influence);

 

(iii)                               any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining any such person from, or
otherwise limiting, the following activities:

 

(1)                                 Acting as a futures commission merchant,
introducing broker, commodity trading advisor, commodity pool operator, floor
broker, leverage transaction merchant, any other person regulated by the United
States Commodity Futures Trading Commission or an associated person of any of
the foregoing, or as an investment adviser, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, or engaging in
or continuing any conduct or practice in connection with such activity;

 

(2)                                 Engaging in any particular type of business
practice; or

 

(3)                                 Engaging in any activity in connection with
the purchase or sale of any security or commodity or in connection with any
violation of securities laws or commodities laws;

 

(iv)                              any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any authority barring,
suspending or otherwise limiting for more than sixty (60) days the right of any
such person to engage in any activity described in the preceding sub paragraph,
or to be associated with persons engaged in any such activity;

 

22

--------------------------------------------------------------------------------



 

(v)                                 a finding by a court of competent
jurisdiction in a civil action or by the SEC or other authority to have violated
any securities law, regulation or decree and the judgment in such civil action
or finding by the SEC or any other authority has not been subsequently reversed,
suspended or vacated; or

 

(vi)                              a finding by a court of competent jurisdiction
in a civil action or by the Commodity Futures Trading Commission to have
violated any federal commodities law, and the judgment in such civil action or
finding has not been subsequently reversed, suspended or vacated.

 

(nn)                          Stock Option Plans.  Each stock option granted by
the Company was granted (i) in accordance with the terms of the applicable stock
option plan of the Company and (ii) with an exercise price at least equal to the
fair market value of the Common Stock on the date such stock option would be
considered granted under GAAP and applicable law.  No stock option granted under
the Company’s stock option plan has been backdated.  The Company has not
knowingly granted, and there is no and has been no policy or practice of the
Company to knowingly grant, stock options prior to, or otherwise knowingly
coordinate the grant of stock options with, the release or other public
announcement of material information regarding the Company or its Subsidiaries
or their financial results or prospects.

 

(oo)                          No Disagreements with Accountants and Lawyers. 
There are no material disagreements of any kind presently existing, or
reasonably anticipated by the Company to arise, between the Company and the
accountants and lawyers formerly or presently employed by the Company and the
Company is current with respect to any fees owed to its accountants and lawyers
which could affect the Company’s ability to perform any of its obligations under
any of the Transaction Documents.  In addition, on or prior to the date hereof,
the Company had discussions with its accountants about its financial statements
previously filed with the SEC.  Based on those discussions, the Company has no
reason to believe that it will need to restate any such financial statements or
any part thereof.

 

(pp)                          No Additional Agreements. The Company does not
have any agreement or understanding with the Buyer with respect to the
transactions contemplated by the Transaction Documents other than as specified
in the Transaction Documents.

 

(qq)                          Registration Rights.  No Person has any right to
cause the Company or any Subsidiary to effect the registration under the 1933
Act of any securities of the Company or any Subsidiary.

 

(rr)                                XBRL. The interactive data in eXtensible
Business Reporting Language (“XBRL”) included or incorporated by reference in
the Registration Statement fairly presents the information called for in all
material respects and has been prepared in accordance with the SEC’s rules and
guidelines applicable thereto.

 

(ss)                              Disclosure.  The Company confirms that neither
it nor any other Person acting on its behalf has provided the Buyer or its
agents or counsel with any information that constitutes or could reasonably be
expected to constitute material, non-public information concerning the

 

23

--------------------------------------------------------------------------------



 

Company or any of its Subsidiaries, other than the existence of the transactions
contemplated by this Agreement and the other Transaction Documents. The Company
understands and confirms that the Buyer will rely on the foregoing
representations in effecting transactions in securities of the Company. All
disclosure provided to the Buyer regarding the Company and its Subsidiaries,
their businesses and the transactions contemplated hereby, including the
schedules to this Agreement, furnished by or on behalf of the Company or any of
its Subsidiaries is true and correct and does not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading.  All of the written information furnished after the
date hereof by or on behalf of the Company or any of its Subsidiaries to the
Buyer pursuant to or in connection with this Agreement and the other Transaction
Documents, taken as a whole, will be true and correct in all material respects
as of the date on which such information is so provided and will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. The press releases disseminated by
the Company during the twelve (12) months preceding the date of this Agreement,
taken as a whole, are true and correct in all material respects. No event or
circumstance has occurred or information exists with respect to the Company or
any of its Subsidiaries or its or their business, properties, liabilities,
prospects, operations (including results thereof) or conditions (financial or
otherwise), which, under applicable law, rule or regulation, requires public
disclosure at or before the date hereof or announcement by the Company but which
has not been so publicly disclosed.  All financial projections and forecasts
that have been prepared by or on behalf of the Company or any of its
Subsidiaries and made available to the Buyer have been prepared in good faith
based upon reasonable assumptions and represented, at the time each such
financial projection or forecast was delivered to the Buyer, the Company’s best
estimate of future financial performance (it being recognized that such
financial projections or forecasts are not to be viewed as facts and that the
actual results during the period or periods covered by any such financial
projections or forecasts may differ from the projected or forecasted results). 
The Company acknowledges and agrees that the Buyer has not made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.

 

(tt)                                Accountants. BDO USA, LLP (“BDO”), whose
report dated March 6, 2019 relating to the financial statements of the Company
is filed with the SEC as part of the Company’s Annual Report on Form 10-K for
the year ended December 31, 2018 filed with the Commission and incorporated by
reference into the Registration Statement and the Prospectus, are and, during
the periods covered by their report, were an independent registered public
accounting firm within the meaning of the 1933 Act and the Public Company
Accounting Oversight Board (United States).

 

(uu)                          Listing and Maintenance Requirements. The Common
Stock is registered pursuant to Section 12(b) of the 1934 Act, and the Company
has taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the 1934 Act
nor has the Company received any notification that the SEC is contemplating
terminating such registration. The Company is not in violation of any of the
rules, regulations or requirements of the Principal Market and has no knowledge
of any facts or circumstances that could reasonably lead to delisting or
suspension of the Common Stock by the

 

24

--------------------------------------------------------------------------------



 

Principal Market in the foreseeable future.  Except as disclosed in the SEC
Documents, during the two years prior to the date hereof, (i) the Common Stock
has been listed or designated for quotation on the Principal Market,
(ii) trading in the Common Stock has not been suspended by the SEC or the
Principal Market and (iii) the Company has received no communication, written or
oral, from the SEC or the Principal Market regarding the suspension or delisting
of the Common Stock from the Principal Market. The Common Stock is currently
eligible for electronic transfer through the Depository Trust Company or another
established clearing corporation and the Company is current in payment of the
fees to the Depository Trust Company (or such other established clearing
corporation) in connection with such electronic transfer.

 

(vv)                          Public Float Calculation. As of the close of
trading on the Principal Market on April 3, 2019, the aggregate market value of
the outstanding voting and non-voting common equity (as defined in Rule 405) of
the Company held by persons other than affiliates of the Company (pursuant to
Rule 144, those that directly, or indirectly through one or more intermediaries,
control, or are controlled by, or are under common control with, the Company)
(the “Non-Affiliate Shares”), was approximately $21,848,925 (calculated by
multiplying (x) the price at which the common equity of the Company was last
sold on the Principal Market on March 11, 2019 by (y) the number of
Non-Affiliate Shares outstanding on April 3, 2019).

 

(ww)                      No Disqualification Events.  With respect to the
Series B Securities to be offered, issued and sold hereunder and under the
Series B Warrant, as applicable, in reliance on Rule 506(b) of Regulation D,
none of the Company, any of its predecessors, any affiliated issuer, any
director, executive officer, other officer of the Company participating in the
offering hereunder, any beneficial owner of 20% or more of the Company’s
outstanding voting equity securities, calculated on the basis of voting power,
nor any promoter (as that term is defined in Rule 405 under the 1933 Act)
connected with the Company in any capacity at the time of sale (each, an “Issuer
Covered Person”) is subject to any of the “Bad Actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) of Regulation D (a “Disqualification
Event”), except for a Disqualification Event covered by Rule 506(d)(2) or
(d)(3) of Regulation D. The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e) of Regulation D, and has furnished to the Buyer a copy of any
disclosures provided thereunder.

 

4.                                      COVENANTS.

 

(a)                                 Reasonable Best Efforts.  The Buyer shall
use its reasonable best efforts to timely satisfy each of the covenants
hereunder and conditions to be satisfied by it as provided in Section 6 of this
Agreement. The Company shall use its reasonable best efforts to timely satisfy
each of the covenants hereunder and conditions to be satisfied by it as provided
in Section 7 of this Agreement.

 

(b)                                 Form D and Blue Sky.  The Company agrees to
file with the SEC a Form D with respect to the Series B Securities as required
under Regulation D and to provide a copy thereof to the Buyer promptly after
such filing. The Company shall, on or before the Closing Date, take such action
as the Company shall reasonably determine is necessary in order to obtain an

 

25

--------------------------------------------------------------------------------



 

exemption for, or to, qualify the Securities for sale to the Buyer at the
Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification), and shall provide evidence of any such action so taken to the
Buyer on or prior to the Closing Date.  The Company shall make any filings and
reports relating to the offer and sale of the Securities required under
applicable securities or “Blue Sky” laws of the states of the United States
following the Closing Date.

 

(c)                                  Reporting Status. Until the earlier of
(i) the date on which the Buyer shall have sold all of the Securities and
(ii) none of the Warrants remain outstanding (the “Reporting Period”), the
Company shall timely file all reports required to be filed with the SEC pursuant
to the 1934 Act, and the Company shall not terminate its status as an issuer
required to file reports under the 1934 Act even if the 1934 Act or the
rules and regulations thereunder would no longer require or otherwise permit
such termination. At any time during the Reporting Period, if the Company
(i) shall fail for any reason to satisfy the current public information
requirement under Rule 144(c) or (ii) has ever been an issuer described in
Rule 144(i)(1)(i) or becomes an issuer in the future, and the Company shall fail
to satisfy any condition set forth in Rule 144(i)(2) (a “Public Information
Failure”) then, in addition to the Buyer’s other available remedies, the Company
shall pay to the Buyer, in cash, as partial liquidated damages and not as a
penalty, by reason of any such delay in or reduction of its ability to sell the
Warrant Shares, an amount in cash equal to two percent (2.0%) of the aggregate
Exercise Price of the Buyer’s Warrants on the day of a Public Information
Failure and on every thirtieth (30th) day (prorated for periods totaling less
than thirty days) thereafter until the earlier of (a) the date such Public
Information Failure is cured and (b) such time that such public information is
no longer required for the Buyer to transfer the Warrant Shares pursuant to
Rule 144. The payments to which the Buyer shall be entitled pursuant to this
Section 4(c) are referred to herein as “Public Information Failure
Payments.” Public Information Failure Payments shall be paid on the earlier of
(i) the last day of the calendar month during which such Public Information
Failure Payments are incurred and (ii) the third (3rd) Business Day after the
event or failure giving rise to the Public Information Failure Payments is
cured. In the event the Company fails to make Public Information Failure
Payments in a timely manner, such Public Information Failure Payments shall bear
interest at the rate of 1.5% per month (prorated for partial months) until paid
in full. Nothing herein shall limit the Buyer’s right to pursue actual damages
for the Public Information Failure, and the Buyer shall have the right to pursue
all remedies available to it at law or in equity including, without limitation,
a decree of specific performance and/or injunctive relief.

 

(d)                                 Use of Proceeds. The Company will use the
proceeds from the sale of the Securities as described in the Prospectus
Supplement, but not, directly or indirectly, for (i) except as set forth on
Schedule 4(d), the satisfaction of any indebtedness of the Company or any of its
Subsidiaries, (ii) the redemption or repurchase of any securities of the Company
or any of its Subsidiaries, or (iii) the settlement of any outstanding
litigation.

 

(e)                                  Financial Information. The Company agrees
to send the following to the Buyer during the Reporting Period (i) unless the
following are filed with the SEC through EDGAR and are available to the public
through the EDGAR system, within one (1) Business Day after the filing thereof
with the SEC, a copy of its Annual Reports on Form 10-K and Quarterly Reports on
Form 10-Q, any interim reports or any consolidated balance sheets, income
statements,

 

26

--------------------------------------------------------------------------------



 

stockholders’ equity statements and/or cash flow statements for any period other
than annual, any Current Reports on Form 8-K and any registration statements
(other than on Form S-8) or amendments filed pursuant to the 1933 Act,
(ii) unless the following are either filed with the SEC through EDGAR or are
otherwise widely disseminated via a recognized news release service (such as PR
Newswire), on the same day as the release thereof, facsimile copies of all press
releases issued by the Company or any of its Subsidiaries and (iii) unless the
following are filed with the SEC through EDGAR, copies of any notices and other
information made available or given to the stockholders of the Company
generally, contemporaneously with the making available or giving thereof to the
stockholders.

 

(f)                                   Listing. The Company shall promptly secure
the listing or designation for quotation (as the case may be) of all of the
Underlying Securities (as defined below) upon each national securities exchange
and automated quotation system, if any, upon which the Common Stock is then
listed or designated for quotation (as the case may be) (subject to official
notice of issuance) and shall maintain such listing or designation for quotation
(as the case may be) of all Underlying Securities on such national securities
exchange or automated quotation system. The Company shall maintain the Common
Stock’s listing or authorization for quotation (as the case may be) on the
Principal Market, The New York Stock Exchange, the NYSE American, The Nasdaq
Global Market or The Nasdaq Global Select Market (each, an “Eligible Market”). 
Neither the Company nor any of its Subsidiaries shall take any action which
could be reasonably expected to result in the delisting or suspension of the
Common Stock (including, without limitation, the Underlying Securities) on an
Eligible Market.  The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4(f).  “Underlying Securities”
means the (i) the Common Shares, (ii) the Series A Warrant Shares issuable upon
exercise of the Series A Warrant, (iii) the Series B Warrant Shares issuable
upon exercise of the Series B Warrant and (iv) any capital stock of the Company
issued or issuable with respect to the Common Shares, the Series A Warrant, the
Series B Warrant, the Series A Warrant Shares or the Series B Warrant Shares,
including, without limitation, (1) as a result of any stock split, stock
dividend, recapitalization, exchange or similar event or otherwise and
(2) shares of capital stock of the Company into which the shares of Common Stock
are converted or exchanged and shares of capital stock of a Successor Entity (as
defined in the Warrants) into which the shares of Common Stock are converted or
exchanged, in each case, without regard to any limitations on exercise of the
Warrants.

 

(g)                                  Fees. The Company shall reimburse the Buyer
for all reasonable costs and expenses incurred by it or its affiliates in
connection with the transactions contemplated by the Transaction Documents
(including, without limitation, as applicable, all reasonable legal fees and
disbursements of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., counsel to
the Buyer, any other reasonable fees and expenses in connection with the
structuring, documentation, negotiation and closing of the transactions
contemplated by the Transaction Documents and due diligence and regulatory
filings in connection therewith), in an aggregate amount set forth in a
provision that is expressly binding on the Company and the Buyer in that certain
term sheet, dated as of March 22, 2019, executed by the Company and the Buyer
(the “Term Sheet”), which aggregate amount, less any portion thereof previously
paid by the Company to the Buyer, shall be withheld by the Buyer from the
Purchase Price at the Closing or paid by the Company on demand by the Buyer if
the Buyer terminates its obligations under this

 

27

--------------------------------------------------------------------------------



 

Agreement in accordance with Section 8 (as the case may be). The Company shall
be responsible for the payment of any placement agent’s fees, financial advisory
fees, transfer agent fees, DTC fees or broker’s commissions (other than for
Persons engaged by the Investor) relating to or arising out of the transactions
contemplated by the Transaction Documents. The Company shall pay, and hold the
Buyer harmless against, any liability, loss or expense (including, without
limitation, reasonable attorneys’ fees and out-of-pocket expenses) arising in
connection with any claim relating to any such payment. Except as otherwise set
forth in the Transaction Documents, each party to this Agreement shall bear its
own expenses in connection with the sale of the Securities to the Buyer.

 

(h)                                 Pledge of Securities. Notwithstanding
anything to the contrary contained in this Agreement, the Company acknowledges
and agrees that the Securities may be pledged by an Investor in connection with
a bona fide margin agreement or other loan or financing arrangement that is
secured by the Securities. The pledge of Securities shall not be deemed to be a
transfer, sale or assignment of the Securities hereunder, and no Investor
effecting a pledge of Securities shall be required to provide the Company with
any notice thereof or otherwise make any delivery to the Company pursuant to
this Agreement or any other Transaction Document.  The Company hereby agrees to
execute and deliver such documentation as a pledgee of the Securities may
reasonably request in connection with a pledge of the Securities to such pledgee
by the Buyer.

 

(i)                                     Prohibition of Short Sales and Hedging
Transactions.  During the term of this Agreement, the Buyer and its agents,
representatives and affiliates shall not in any manner whatsoever enter into or
effect, directly or indirectly, any (i) “short sale” (as such term is defined in
Rule 200 of Regulation SHO of the 1934 Act) of the Common Stock or (ii) hedging
transaction, which establishes a net short position with respect to the Common
Stock.

 

(j)                                    Disclosure of Transactions and Other
Material Information.

 

(i)                                     Disclosure of Transaction.  The Company
shall, on or before 9:00 a.m., New York time, on the first (1st) Business Day
after the date of this Agreement, (i) issue a press release (the “Press
Release”) reasonably acceptable to the Buyer disclosing all the material terms
of the transactions contemplated by the Transaction Documents, (ii) file with
the SEC a Current Report on Form 8-K reasonably acceptable to the Buyer
describing all the material terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and attaching all the
material Transaction Documents (including, without limitation, this Agreement
(and all schedules to this Agreement), the form of the Series A Warrant and the
form of the Series B Warrant) (including all attachments, the “8-K Filing”), and
(iii) file with the SEC the Prospectus Supplement pursuant to Rule 424(b) under
the 1933 Act specifically relating to the transactions contemplated by, and
describing the material terms and conditions of, the Transaction Documents,
containing information previously omitted at the time of effectiveness of the
Registration Statement in reliance on Rule 430B under the Securities Act, and
disclosing all information relating to the transactions contemplated hereby
required to be disclosed in the Registration Statement and the Prospectus as of
the date of the Prospectus Supplement, including, without limitation,
information required to be disclosed in the section captioned “Plan of
Distribution” in the Prospectus. The Company

 

28

--------------------------------------------------------------------------------



 

shall permit the Buyer to review and comment upon the Press Release, the Current
Report and the Prospectus Supplement within a reasonable time prior to their
filing with the SEC, the Company shall give reasonable consideration to all such
comments, and the Company shall not issue the Press Release or file the Current
Report or the Prospectus Supplement with the SEC in a form to which the Buyer
reasonably objects. The Buyer shall furnish to the Company such information
regarding itself, the Securities beneficially owned by it and the intended
method of distribution thereof, including any arrangement between the Buyer and
any other Person relating to the sale or distribution of the Securities, as
shall be reasonably requested by the Company in connection with the preparation
and issuance of the Press Release and the preparation and filing of the Current
Report and the Prospectus Supplement, and shall otherwise cooperate with the
Company as reasonably requested by the Company in connection with the
preparation and issuance of the Press Release and the preparation and filing of
the Current Report and the Prospectus Supplement with the SEC.  From and after
the issuance of the Press Release, the Company shall have disclosed all
material, non-public information (if any) provided to any of the Buyer by the
Company or any of its Subsidiaries or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents.  In addition, effective upon the issuance of the
Press Release, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, whether written or
oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, on the one hand, and any
of the Buyer or any of their affiliates, on the other hand, shall terminate.

 

(ii)                                  Limitations on Disclosure.  The Company
shall not, and the Company shall cause each of its Subsidiaries and each of its
and their respective officers, directors, employees and agents not to, provide
the Buyer with any material, non-public information regarding the Company or any
of its Subsidiaries from and after the issuance of the Press Release without the
express prior written consent of the Buyer (which may be granted or withheld in
the Buyer’s sole discretion). To the extent that the Company delivers any
material, non-public information to the Buyer without the Buyer’s consent, the
Company hereby covenants and agrees that the Buyer shall not have any duty of
confidentiality with respect to, or a duty not to trade on the basis of, such
material, non-public information.  Subject to the foregoing, neither the Company
nor any of its Subsidiaries shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, the Company shall be entitled, without the prior approval of the Buyer,
to issue any press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) the Buyer shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release).  Without the prior written consent of
the Buyer (which may be granted or withheld in the Buyer’s sole discretion), the
Company shall not (and shall cause each of its Subsidiaries and affiliates to
not) disclose the name of the Buyer in any filing, announcement, release or
otherwise.  Notwithstanding anything contained in this Agreement to the contrary
and without implication that the contrary would otherwise be

 

29

--------------------------------------------------------------------------------



 

true, the Company expressly acknowledges and agrees that the Buyer shall not
have (unless expressly agreed to by the Buyer after the date hereof in a written
definitive and binding agreement executed by the Company and the Buyer) any duty
of confidentiality with respect to, or a duty not to trade on the basis of, any
material, non-public information regarding the Company or any of its
Subsidiaries.

 

(iii)                               Other Confidential Information.  Disclosure
Failures; Disclosure Delay Payments.  In addition to other remedies set forth in
this Section 4(j), and without limiting anything set forth in any other
Transaction Document, at any time after the Closing Date if the Company, any of
its Subsidiaries, or any of their respective officers, directors, employees or
agents, provides the Buyer with material non-public information relating to the
Company or any of its Subsidiaries (each, the “Confidential Information”), the
Company shall, on or prior to the applicable Required Disclosure Date (as
defined below), publicly disclose such Confidential Information on a Current
Report on Form 8-K or otherwise (each, a “Disclosure”).  From and after such
Disclosure, the Company shall have disclosed all Confidential Information
provided to the Buyer by the Company or any of its Subsidiaries or any of their
respective officers, directors, employees or agents in connection with the
transactions contemplated by the Transaction Documents. In addition, effective
upon such Disclosure, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, whether written or
oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, on the one hand, and any
of the Buyer or any of its affiliates, on the other hand, shall terminate.  In
the event that the Company fails to effect such Disclosure on or prior to the
Required Disclosure Date and the Buyer shall have possessed Confidential
Information for at least ten (10) consecutive Trading Days (as defined in the
Warrants) (each, a “Disclosure Failure”), then, as partial relief for the
damages to the Buyer by reason of any such delay in, or reduction of, its
ability to buy or sell shares of Common Stock after such Required Disclosure
Date (which remedy shall not be exclusive of any other remedies available at law
or in equity), the Company shall pay to the Buyer an amount in cash equal to the
greater of (I) two percent (2%) of the Purchase Price and (II) the applicable
Disclosure Restitution Amount, on each of the following dates (each, a
“Disclosure Delay Payment Date”): (i) on the date of such Disclosure Failure and
(ii) on every thirty (30) day anniversary such Disclosure Failure until the
earlier of (x) the date such Disclosure Failure is cured and (y) such time as
all such non-public information provided to the Buyer shall cease to be
Confidential Information (as evidenced by a certificate, duly executed by an
authorized officer of the Company to the foregoing effect) (such earlier date,
as applicable, a “Disclosure Cure Date”).  Following the initial Disclosure
Delay Payment for any particular Disclosure Failure, without limiting the
foregoing, if a Disclosure Cure Date occurs prior to any thirty (30) day
anniversary of such Disclosure Failure, then such Disclosure Delay Payment
(prorated for such partial month) shall be made on the third (3rd) Business Day
after such Disclosure Cure Date.  The payments to which an Investor shall be
entitled pursuant to this Section 4(j)(iii) are referred to herein as
“Disclosure Delay Payments.” In the event the Company fails to make Disclosure
Delay Payments in a timely manner in accordance with the foregoing, such
Disclosure

 

30

--------------------------------------------------------------------------------



 

Delay Payments shall bear interest at the rate of two percent (2%) per month
(prorated for partial months) until paid in full.

 

(iv)                              For the purpose of this Agreement the
following definitions shall apply:

 

(1)                                 “Disclosure Failure Market Price” means, as
of any Disclosure Delay Payment Date, the price computed as the quotient of
(I) the sum of the five (5) highest VWAPs (as defined in the Warrants) of the
Common Stock during the applicable Disclosure Restitution Period (as defined
below), divided by (II) five (5) (such period, the “Disclosure Failure Measuring
Period”).  All such determinations to be appropriately adjusted for any share
dividend, share split, share combination, reclassification or similar
transaction that proportionately decreases or increases the Common Stock during
such Disclosure Failure Measuring Period.

 

(2)                                 “Disclosure Restitution Amount” means, as of
any Disclosure Delay Payment Date, the product of (x) difference of (I) the
Disclosure Failure Market Price less (II) the lowest purchase price, per share
of Common Stock, of any Common Stock issued or issuable to the Buyer pursuant to
this Agreement or either of the Warrants, multiplied by (y) 10% of the aggregate
daily dollar trading volume (as reported on Bloomberg (as defined in the
Warrants)) of the Common Stock on the Principal Market for each Trading Day
either (1) with respect to the initial Disclosure Delay Payment Date, during the
period commencing on the applicable Required Disclosure Date through and
including the Trading Day immediately prior to the initial Disclosure Delay
Payment Date or (2) with respect to each other Disclosure Delay Payment Date,
during the period commencing the immediately preceding Disclosure Delay Payment
Date through and including the Trading Day immediately prior to such applicable
Disclosure Delay Payment Date (such applicable period, the “Disclosure
Restitution Period”).

 

(3)                                 “Required Disclosure Date” means (x) if the
Buyer authorized the delivery of such Confidential Information, either (I) if
the Company and the Buyer have mutually agreed upon a date (as evidenced by an
e-mail or other writing) of Disclosure of such Confidential Information, such
agreed upon date or (II) otherwise, the seventh (7th) calendar day after the
date the Buyer first received any Confidential Information or (y) if the Buyer
did not authorize the delivery of such Confidential Information, the first (1st)
Business Day after the Buyer’s receipt of such Confidential Information.

 

(k)                                 Additional Issuance of Securities.  So long
as the Buyer beneficially owns any Securities, the Company will not, without the
prior written consent of the Buyer (which may be granted or withheld in the
Buyer’s sole discretion), issue any other securities that would cause a breach
or default under any of the Warrants.  The Company agrees that for the period
commencing on the date hereof and ending on the date immediately following the
60th calendar day after the Closing Date (the “Restricted Period”), neither the
Company nor any of its Subsidiaries shall directly or indirectly:

 

31

--------------------------------------------------------------------------------



 

(i)                                     file a registration statement under the
1933 Act relating to securities that are not the Underlying Securities (other
than (A) a registration statement on Form S-8, (B) a new shelf registration
statement on Form S-3 filed with the SEC prior to the third anniversary of the
effective date of the Registration Statement as the successor registration
statement to the Registration Statement covering Common Stock, including the
Series A Warrant Shares, and certain other securities of the company (but not
with respect to any Subsequent Financing during the Restricted Period, other
than the issuance of Series A Warrant Shares upon exercise of the Series A
Warrants)), or (C) such supplements or amendments to registration statements
that are outstanding and have been declared effective by the SEC as of the date
hereof solely to the extent necessary to keep such registration statements
effective and available and not with respect to any Subsequent Financing;

 

(ii)                                  amend or modify (whether by an amendment,
waiver, exchange of securities, or otherwise) any of the Company’s warrants to
purchase Common Stock that are outstanding as of the date hereof; or

 

(iii)                               issue, offer, sell, grant any option or
right to purchase, or otherwise dispose of (or announce any issuance, offer,
sale, grant of any option or right to purchase or other disposition of) any
equity security or any equity-linked or related security (including, without
limitation, any “equity security” (as that term is defined under Rule 405
promulgated under the 1933 Act)), any Convertible Securities (as defined below),
any debt, any preferred stock or any purchase rights or any combination of units
thereof (any such issuance, offer, sale, grant, disposition or announcement
(whether occurring during the Restricted Period or at any time thereafter) is
referred to as a “Subsequent Placement”). Notwithstanding the foregoing, this
Section 4(k)(iii) shall not apply in respect of the issuance of (A) shares of
Common Stock or standard options to purchase Common Stock to directors, officers
or employees of the Company in their capacity as such pursuant to an Approved
Stock Plan (as defined below), provided that the exercise price of any such
options is not lowered, none of such options are amended to increase the number
of shares issuable thereunder and none of the terms or conditions of any such
options are otherwise materially changed in any manner that adversely affects
any of the Buyer; (B) shares of Common Stock issued upon the conversion or
exercise of Convertible Securities (other than standard options to purchase
Common Stock issued pursuant to an Approved Stock Plan that are covered by
clause (A) above) issued prior to the date hereof, provided that the conversion,
exercise or other method of issuance (as the case may be) of any such
Convertible Security is made solely pursuant to the conversion, exercise or
other method of issuance (as the case may be) provisions of such Convertible
Security that were in effect on the date immediately prior to the date of this
Agreement, the conversion, exercise or issuance price of any such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (A) above) is not lowered,
none of such Convertible Securities (other than standard options to purchase
Common Stock issued pursuant to an Approved Stock Plan that are covered by
clause (A) above) are amended to increase the number of shares issuable
thereunder and none of the terms or conditions of any such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an

 

32

--------------------------------------------------------------------------------



 

Approved Stock Plan that are covered by clause (A) above) are otherwise
materially changed in any manner that adversely affects the Buyer; (C) the
Common Shares, the Warrants and the Warrant Shares (each of the foregoing in
clauses (A) through (C), collectively the “Excluded Securities”).  “Approved
Stock Plan” means any employee benefit plan which has been approved by the board
of directors of the Company prior to or subsequent to the date hereof pursuant
to which shares of Common Stock and standard options to purchase Common Stock
may be issued to any employee, officer or director for services provided to the
Company in their capacity as such. “Convertible Securities” means any capital
stock or other security of the Company or any of its Subsidiaries that is at any
time and under any circumstances directly or indirectly convertible into,
exercisable or exchangeable for, or which otherwise entitles the holder thereof
to acquire, any capital stock or other security of the Company (including,
without limitation, Common Stock) or any of its Subsidiaries.

 

(l)                                     Reservation of Shares. So long as any
portion of any of the Warrants remains outstanding, the Company shall take all
action necessary to at all times have authorized, and reserved for the purpose
of issuance, no less than 100% of the sum of the maximum number of Warrant
Shares issuable upon exercise in full of the Warrants (without regard to any
limitations on the exercise of the Warrants set forth therein) (collectively,
the “Required Reserve Amount”); provided that at no time shall the number of
shares of Common Stock reserved pursuant to this Section 4(l) be reduced other
than proportionally in connection with any exercise of the Warrants.  If at any
time the number of shares of Common Stock authorized and reserved for issuance
is not sufficient to meet the Required Reserve Amount, the Company will promptly
take all corporate action necessary to authorize and reserve a sufficient number
of shares, including, without limitation, calling a special meeting of
stockholders to authorize additional shares to meet the Company’s obligations
pursuant to the Transaction Documents, in the case of an insufficient number of
authorized shares, obtain stockholder approval of an increase in such authorized
number of shares, and voting the management shares of the Company in favor of an
increase in the authorized shares of the Company to ensure that the number of
authorized shares is sufficient to meet the Required Reserve Amount.

 

(m)                             Conduct of Business.  The business of the
Company and its Subsidiaries shall not be conducted in violation of any law,
ordinance or regulation of any Governmental Entity, except where such violations
would not reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect.

 

(n)                                 Variable Securities.  From the date hereof
until the earlier of (i) such time as the Buyer no longer holds any of the
Warrants and (ii) one (1) year from the date hereof, the Company and each
Subsidiary shall be prohibited from effecting or entering into an agreement to
effect any Subsequent Placement involving a Variable Rate Transaction. “Variable
Rate Transaction” means a transaction in which the Company (A) issues or sells
any debt or equity securities that are convertible into, exchangeable or
exercisable for, or include the right to receive additional shares of Common
Stock either (1) at a conversion price, exercise price or exchange rate or other
price that is based upon and/or varies with the trading prices of or quotations
for the shares of Common Stock at any time after the initial issuance of such
debt or equity securities, or (2) with a conversion, exercise or exchange price
that is subject to being

 

33

--------------------------------------------------------------------------------



 

reset at some future date after the initial issuance of such debt or equity
security or upon the occurrence of specified or contingent events directly or
indirectly related to the business of the Company or the market for the Common
Stock or (B) enters into any agreement (including, without limitation, an
“equity line of credit” or an “at-the-market offering” (as defined in
Rule 415(a)(4) under the 1933 Act)) with any Person other than the Buyer whereby
the Company or any Subsidiary may sell securities at a future determined price.
Notwithstanding the foregoing, beginning on the Trading Day immediately
following the last day of the Restricted Period (and in no event during the
Restricted Period), the Company may sell shares of Common Stock pursuant to a
written equity distribution or sales agreement between the Company and one or
more registered broker-dealers providing for an “at-the-market offering” (as
defined in Rule 415(a)(4) under the 1933 Act) by the Company exclusively through
such registered broker-dealer(s) acting primarily as agent(s) of the Company,
provided that the per share sales price is equal to or greater than $[4.091] per
share (as adjusted for stock splits, reverse stock splits, stock dividends and
similar events). The Buyer shall be entitled to obtain injunctive relief against
the Company and its Subsidiaries to preclude any such issuance, which remedy
shall be in addition to any right to collect damages.

 

(o)                                 Participation Right. From the date hereof
until the date that is the twelve (12) month anniversary of the Closing Date,
neither the Company nor any of its Subsidiaries shall, directly or indirectly,
effect or enter into any agreement to effect any Subsequent Placement for cash
consideration (a “Subsequent Financing”), unless the Company shall have first
complied with this Section 4(o).

 

(i)                                     Between 4:00 p.m. and 7:00 p.m., New
York time, on the Business Day immediately preceding the Business Day of a
proposed or intended Subsequent Financing (each, a “Subsequent Financing Date”),
the Company shall deliver to the Buyer a written notice of its intention to
effect a Subsequent Financing (each, a “Pre-Notice”) (the Company shall use best
efforts to ensure that the Buyer has received and acknowledged receipt of
the Pre-Notice within such time period), which Pre-Notice shall not contain any
information (including, without limitation, material, non-public information)
other than: (x) a statement that the Company proposes or intends to effect a
Subsequent Placement (without disclosing the specific terms or conditions of the
proposed Subsequent Financing or the securities to be offered and sold therein,
(y) a representation that such statement (described in clause (x) above) does
not constitute material, non-public information regarding the Company, its
business or its securities and (z) a statement informing the Buyer that it is
entitled to receive a Subsequent Financing Notice (as defined below) containing
material, non-public information with respect to such Subsequent Placement upon
its timely written request in accordance with this Section 4(o).

 

(ii)                                  If the Buyer consents to receive material,
non-public information with respect to such Subsequent Placement, the Buyer
shall deliver a written request therefor to the Company, not later than 9:00
p.m., New York time, on the Business Day on which the Buyer properly received
such Pre-Notice from the Company, and upon such written request by the Buyer
delivered to the Company prior to such time, and only upon such written request
by the Buyer, the Company shall promptly thereafter, but not later than

 

34

--------------------------------------------------------------------------------



 

two (2) hours after such written request by the Buyer was properly delivered to
the Company, deliver to the Buyer a written notice of the proposed Subsequent
Financing (a “Subsequent Financing Notice”), which shall (A) describe in
reasonable detail the proposed terms and conditions of such Subsequent
Financing, including, without limitation, the proposed terms of the securities
to be offered and sold in such Subsequent Financing (the “Offered Securities”),
the total amount of proceeds intended to be raised and the Person or Persons
through or with whom such Subsequent Financing is proposed to be effected,
(B) include, as an attachment thereto, a term sheet or similar document setting
forth the material terms and conditions of such Subsequent Financing, including,
without limitation, the material terms of the Offered Securities, and (C) offer
to issue and sell to the Buyer, upon the terms and subject to the conditions of
the Subsequent Financing set forth in the Subsequent Financing Notice, 50% of
the Offered Securities (the “Participation Maximum”) at the same price per
Offered Security to be paid by each other Person participating in such
Subsequent Financing.

 

(iii)                               In the event that the Buyer elects to
participate in such Subsequent Financing for all or any part of the
Participation Maximum, the Buyer must deliver a written notice to the Company
prior to the later of (i) 11:00 a.m., New York time, on the Business Day on
which such proposed or intended Subsequent Financing shall occur and (ii) two
(2) hours after the time that the applicable Subsequent Financing Notice is
received by the Buyer (the “Notice Termination Time”), setting forth: (A) a
statement that the Buyer elects to participate in such Subsequent Financing,
(B) the amount of Offered Securities, which shall not exceed the Participation
Maximum, that the Buyer elects to purchase in such Subsequent Financing, and
(C) a representation that the Buyer has sufficient funds available to purchase
such Offered Securities in such Subsequent Financing on the terms and subject to
the conditions set forth in the applicable Subsequent Financing Notice received
by the Buyer (the “Notice of Acceptance”).  If the Company does not receive a
Notice of Acceptance from the Buyer prior to the applicable Notice Termination
Time, the Buyer shall be deemed to have elected not to participate in the
Subsequent Financing on the terms set forth in the applicable Subsequent
Financing Notice received by the Buyer.

 

(iv)                              Notwithstanding the foregoing, if the Company
desires to change, modify or amend any of the terms or conditions of a
Subsequent Financing, or the Offered Securities to be sold therein, set forth in
a Subsequent Financing Notice delivered to the Buyer hereunder, the Company
shall promptly, but not later than 10:00 p.m., New York time, on the Business
Day immediately preceding the Business Day on which such Subsequent Financing is
intended to occur, deliver to the Buyer a new written Subsequent Financing
Notice describing in reasonable detail the terms and conditions of such
Subsequent Financing and Offered Securities, as amended, and the Buyer will
again have the right to participate in such Subsequent Financing upon the terms
and conditions, as amended, set forth in such new Subsequent Financing Notice,
provided the Buyer delivers to the Company a Notice of Acceptance providing the
information described in the penultimate sentence of Section 4(o)(iii) above,
prior to the Notice Termination Time with respect to such new Subsequent
Financing Notice, which shall be the later of (I) 11:00 a.m., New York time, on
the Business Day on which such proposed Subsequent

 

35

--------------------------------------------------------------------------------



 

Financing providing for such amended terms and conditions as set forth in the
new Subsequent Financing Notice delivered to the Buyer hereunder is intended to
occur and (II) two (2) hours after the time that such new Subsequent Financing
Notice was received by the Buyer. If by the Notice Termination Time, the Buyer
has delivered to the Company a Notice of Acceptance in which it has elected to
purchase in such Subsequent Financing an aggregate amount of Offered Securities
that is greater than the Participation Maximum, the Buyer shall be deemed to
have elected to participate for the applicable Participation Maximum in the
Subsequent Financing on the terms set forth in the applicable Subsequent
Financing Notice received by the Buyer.

 

(v)                                 If by the Notice Termination Time, the Buyer
has elected to purchase in such Subsequent Financing an aggregate amount of
Offered Securities that is equal to or less than the Participation Maximum, as
reflected in an Acceptance Notice delivered by the Buyer to the Company prior to
the Termination Time, or the Buyer has not elected to participate in such
Subsequent Financing, then the Company may (A) offer, issue and sell all or any
part of such Offered Securities as to which a Notice of Acceptance has not been
given by the Buyer, including any Offered Securities the Buyer did not elect to
purchase pursuant to a Notice of Acceptance as part of the Participation Maximum
(all such Offered Securities that are not designated in a Notice of Acceptance
as Offered Securities to be purchased by the Buyer in such Subsequent Financing,
the “Other Securities”), pursuant to a definitive agreement(s) (the “Subsequent
Financing Agreement”), but only to the offerees described in the Subsequent
Financing Notice and only upon terms and conditions (including, without
limitation, unit prices and interest rates) that are not more favorable to the
acquiring Person or Persons or less favorable to the Company than those set
forth in the most recent Subsequent Financing Notice received by the Buyer and
(B) to publicly announce (x) the execution of such Subsequent Financing
Agreement, and (y) either (I) the consummation of the transactions contemplated
by such Subsequent Financing Agreement or (II) the termination of such
Subsequent Financing Agreement, which shall be filed with the SEC on a Current
Report on Form 8-K with such Subsequent Financing Agreement and any documents
contemplated therein filed as exhibits thereto. If a definitive agreement
containing the terms and conditions of such Subsequent Financing as set forth in
the Subsequent Financing Notice delivered to the Buyer is not entered into by
the Company for any reason within five (5) Business Days after the date the
initial Subsequent Financing Notice for such Subsequent Financing was first
delivered to the Buyer hereunder, the Company shall promptly, but not later than
10:00 p.m., New York time, on the Business Day immediately preceding the
Business Day on which such Subsequent Financing is intended to occur, deliver to
the Buyer a new written Subsequent Financing Notice describing in reasonable
detail the terms and conditions of such Subsequent Financing and Offered
Securities, as amended, and the Buyer will again have the right to participate
in such Subsequent Financing upon the terms and conditions, as amended, set
forth in such new Subsequent Financing Notice, provided the Buyer delivers to
the Company a Notice of Acceptance providing the information described in the
penultimate sentence of Section 4(o)(iii) above, prior to the Notice Termination
Time with respect to such new Subsequent Financing Notice, which shall be the
time period described in Section 4(o)(iv) above.

 

36

--------------------------------------------------------------------------------



 

(vi)                              In the event the Company shall propose to sell
less than all the Refused Securities (any such sale to be in the manner and on
the terms specified in Section 4(o)(v) above), then the Buyer may, at its sole
option and in its sole discretion, reduce the number or amount of the Offered
Securities specified in its Notice of Acceptance to an amount that shall be not
less than the number or amount of the Offered Securities that the Buyer elected
to purchase pursuant to Section 4(o)(iii) above multiplied by a fraction,
(A) the numerator of which shall be the number or amount of Offered Securities
the Company actually proposes to issue, sell or exchange (including Offered
Securities to be issued or sold to Buyers pursuant to this Section 4(o) prior to
such reduction) and (B) the denominator of which shall be the original amount of
the Offered Securities.  In the event that the Buyer so elects to reduce the
number or amount of Offered Securities specified in its Notice of Acceptance,
the Company may not issue, sell or exchange more than the reduced number or
amount of the Offered Securities unless and until such securities have again
been offered to the Buyer in accordance with Section 4(o)(i) and (ii) above.

 

(vii)                           Upon the closing of the issuance, sale or
exchange of all or less than all of the Refused Securities, the Buyer shall
acquire from the Company, and the Company shall issue to the Buyer, the number
or amount of Offered Securities specified in its Notice of Acceptance, as
reduced pursuant to Section 4(o)(vi) above if the Buyer has so elected, upon the
terms and conditions specified in the Subsequent Financing Agreement.  The
purchase by the Buyer of any Offered Securities is subject in all cases to the
preparation, execution and delivery by the Company and the Buyer of a separate
purchase agreement relating to such Offered Securities reasonably satisfactory
in form and substance to the Buyer and its counsel. Any Offered Securities not
acquired by the Buyer or other Persons in accordance with this Section 4(o) may
not be issued, sold or exchanged until they are again offered to the Buyer under
the procedures specified in this Section 4(o).

 

(viii)                        The Company and the Buyer agree that if the Buyer
elects to participate in the Subsequent Financing, neither the Subsequent
Financing Agreement with respect to such Subsequent Financing nor any other
transaction documents related thereto (collectively, the “Subsequent Financing
Documents”) shall include any term or provision whereby the Buyer shall be
required to agree to any restrictions on trading as to any securities of the
Company or be required to consent to any amendment to or termination of, or
grant any waiver, release or the like under or in connection with, any agreement
previously entered into with the Company or any instrument received from the
Company.

 

(ix)                              Notwithstanding anything to the contrary in
this Section 4(o) and unless otherwise agreed to by the Buyer, the Company shall
either confirm in writing to the Buyer that the transaction with respect to the
Subsequent Financing has been abandoned or shall publicly disclose its intention
to issue the Offered Securities, in either case, in such a manner such that the
Buyer will not be in possession of any material, non-public information, by the
fifth (5th) Business Day following delivery of the Subsequent Financing Notice. 
If by such fifth (5th) Business Day, no public disclosure regarding a
transaction with respect to the Offered Securities has been made, and no notice
regarding

 

37

--------------------------------------------------------------------------------



 

the abandonment of such transaction has been received by the Buyer, such
transaction shall be deemed to have been abandoned and the Buyer shall not be in
possession of any material, non-public information with respect to the Company
or any of its Subsidiaries.  Should the Company decide to pursue such
transaction with respect to the Offered Securities, the Company shall provide
the Buyer with another Subsequent Financing Notice and the Buyer will again have
the right of participation set forth in this Section 4(o).

 

(x)                                 The restrictions contained in this
Section 4(o) shall not apply in connection with the issuance of any Excluded
Securities.

 

(p)                                 Passive Foreign Investment Company.  The
Company shall conduct its business, and shall cause its Subsidiaries to conduct
their respective businesses, in such a manner as will ensure that the Company
will not be deemed to constitute a passive foreign investment company within the
meaning of Section 1297 of the Code.

 

(q)                                 Corporate Existence.  So long as the Buyer
beneficially owns any portion of any of the Warrants, the Company shall not be
party to any Fundamental Transaction (as defined in the Warrant) unless the
Company is in compliance with the applicable provisions governing Fundamental
Transactions set forth in the Warrants.

 

(r)                                    Exercise Procedures.  The form of
Exercise Notice (as defined in the Warrants) included in the Series A Warrants
sets forth the totality of the procedures required of the Buyer in order to
exercise the Series A Warrants. The form of Exercise Notice (as defined in the
Warrants) included in the Series B Warrants sets forth the totality of the
procedures required of the Buyer in order to exercise the Series B Warrants. No
legal opinion or other information or instructions shall be required of the
Buyer to exercise any portion of any of the Warrants.  The Company shall honor
exercises of the Warrants and shall deliver the applicable number of Warrant
Shares in accordance with the terms, conditions and time periods set forth in
the Warrants. Without limiting the preceding sentences, no ink-original Exercise
Notice shall be required, nor shall any medallion guarantee (or other type of
guarantee or notarization) of any Exercise Notice form be required in order to
exercise any portion of any of the Warrants.

 

(s)                                   Regulation M.  The Company will not take
any action prohibited by Regulation M under the 1934 Act, in connection with the
distribution of the Securities contemplated hereby.

 

(t)                                    Passive Foreign Investment Company.  The
Company shall conduct its business in such a manner as will ensure that the
Company will not be deemed to constitute a passive foreign investment company
within the meaning of Section 1297 of the Code.

 

(u)                                 General Solicitation.  None of the Company,
any of its affiliates (as defined in Rule 501(b) under the 1933 Act) or any
person acting on behalf of the Company or such affiliate will solicit any offer
to buy or offer or sell the Series B Warrants or any Series B Warrant Shares by
means of any form of general solicitation or general advertising within the
meaning of Regulation D, including:  (i) any advertisement, article, notice or
other communication published in any newspaper, magazine or similar medium or
broadcast over television or radio; and (ii) any

 

38

--------------------------------------------------------------------------------



 

seminar or meeting whose attendees have been invited by any general solicitation
or general advertising.

 

(v)                                 Integration.  None of the Company, its
Subsidiaries, their affiliates nor any Person acting on their behalf will take
any action or steps that would (i) require registration of the offer, issuance
or sale of the Series B Warrant or any of the Series B Warrant Shares under the
1933 Act, (ii) cause the offer, issuance or sale of the Common Shares and the
Series A Securities to the Buyer hereunder pursuant to the Registration
Statement to be integrated with any other offering of securities of the Company
(including, without limitation, the offer, issuance or sale of the Series B
Warrant or any of the Series B Warrant Shares, any prior or other offering of
securities of the Company or otherwise), or (iii) cause the offer, issuance or
sale of the Series B Warrant or any of the Series B Warrant Shares to be
integrated with any other offering of securities of the Company (including,
without limitation, the offer, issuance or sale of the Common Shares and the
Series A Securities to the Buyer hereunder pursuant to the Registration
Statement, any prior or other offering of securities of the Company or
otherwise).

 

(w)                               Notice of Disqualification Events.  The
Company will notify the Buyer in writing, prior to the Closing Date of (i) any
Disqualification Event relating to any Issuer Covered Person and (ii) any event
that would, with the passage of time, reasonably be expected to become a
Disqualification Event relating to any Issuer Covered Person, in each case of
which it is aware.

 

(x)                                 Closing Documents.  On or prior to fourteen
(14) calendar days after the Closing Date, the Company agrees to deliver, or
cause to be delivered, to the Buyer and Mintz, Levin, Cohn, Ferris, Glovsky and
Popeo, P.C. a complete closing set of the executed Transaction Documents and any
other document required to be delivered to any party pursuant to Section 7
hereof or otherwise.

 

5.                                      REGISTER; TRANSFER AGENT INSTRUCTIONS;
LEGEND.

 

(a)                                 Register. The Company shall maintain at its
principal executive offices (or such other office or agency of the Company as it
may designate by notice to each holder of Securities), a register for the Common
Shares and the Warrants in which the Company shall record the name and address
of the Person in whose name the Common Shares and the Warrants have been issued
(including the name and address of each transferee), the number of Common Shares
held by such Person, the number of Series A Warrant Shares issuable upon
exercise of the Series A Warrant held by such Person, and the number of Series A
Warrant Shares issuable upon exercise of the Series A Warrant held by such
Person. The Company shall keep the register open and available at all times
during business hours for inspection of the Buyer or its legal representatives.

 

(b)                                 Transfer Agent Instructions. The Company
shall issue irrevocable instructions to its Transfer Agent and any subsequent
transfer agent in a form acceptable to the Buyer (the “Irrevocable Transfer
Agent Instructions”) to issue certificates or credit shares to the applicable
balance accounts at DTC, registered in the name of the Buyer or its respective
nominee(s), for the Common Shares and the Warrant Shares in such amounts as
specified from time to time by the Buyer to the Company upon the exercise of the
Warrants (as the case may

 

39

--------------------------------------------------------------------------------



 

be). The Company represents and warrants that no instruction other than the
Irrevocable Transfer Agent Instructions referred to in this Section 5(b) will be
given by the Company to its Transfer Agent with respect to the Securities, and
that the Securities shall otherwise be freely transferable on the books and
records of the Company, as applicable, to the extent provided in this Agreement
and the other Transaction Documents.  If the Buyer effects a sale, assignment or
transfer of the Common Shares or Series A Warrant Shares, the Company shall
permit the transfer and shall promptly instruct its Transfer Agent to issue one
or more certificates or credit shares to the applicable balance accounts at DTC
in such name and in such denominations as specified by the Buyer to effect such
sale, transfer or assignment.  In the event that such sale, assignment or
transfer involves Series B Warrant Shares sold, assigned or transferred pursuant
to an effective registration statement or in compliance with Rule 144 (assuming
the transferor is not an affiliate of the Company), the transfer agent shall
issue such shares to the Buyer, assignee or transferee (as the case may be)
without any restrictive legend in accordance with Section 5(c) below. The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Buyer. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5(b) will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5(b), that the Buyer shall be
entitled, in addition to all other available remedies, to an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required.  The Company shall cause its counsel to issue each
legal opinion referred to in the Irrevocable Transfer Agent Instructions to the
Transfer Agent as follows: (i) at the Closing with respect to the Common Shares,
(ii) upon each exercise of the Warrants (unless such issuance covered by a prior
legal opinion previously delivered to the Transfer Agent), and (iii) on each
date a registration statement with respect to the issuance or resale of any of
the Series B Warrant Shares is declared effective by the SEC.  Any fees (with
respect to the Transfer Agent, counsel to the Company or otherwise) associated
with the issuance of such opinions or the removal of any legends on any of the
Securities shall be borne by the Company.

 

(c)                                  Legends.  Certificates and any other
instruments evidencing the Common Shares, the Series A Warrants or the Series A
Warrant Shares shall not bear any restrictive or other legend. The Buyer
understands that the Series B Warrant and the Series B Warrant Shares are being
issued pursuant to an exemption from registration or qualification under the
1933 Act and applicable state securities laws, and except as set forth below,
the Series B Warrant and the Series B Warrant Shares shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. 
THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN
THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE
HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT

 

40

--------------------------------------------------------------------------------



 

REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE TO
BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

(d)                                 Removal of Legends. Certificates evidencing
the Series B Warrant Shares shall not be required to contain the legend set
forth in Section 5(c) above or any other legend (i) while a registration
statement covering the resale of such Series B Warrant Shares is effective under
the 1933 Act, (ii) following any sale of such Series B Warrant Shares pursuant
to Rule 144 (assuming the transferor is not an affiliate of the Company),
(iii) if such Series B Warrant Shares are eligible to be sold, assigned or
transferred under Rule 144 (provided that the Buyer provides the Company with
reasonable assurances that such Series B Warrant Shares are eligible for sale,
assignment or transfer under Rule 144 which shall not include an opinion of
counsel), (iv) in connection with a sale, assignment or other transfer (other
than under Rule 144), provided that the Buyer provides the Company with an
opinion of counsel to the Buyer, in a generally acceptable form, to the effect
that such sale, assignment or transfer of the Series B Warrant Shares may be
made without registration under the applicable requirements of the 1933 Act or
(v) if such legend is not required under applicable requirements of the 1933 Act
(including, without limitation, controlling judicial interpretations and
pronouncements issued by the SEC). If a legend is not required pursuant to the
foregoing, the Company shall no later than two (2) Trading Days following the
delivery by the Buyer to the Company or the transfer agent (with notice to the
Company) of a legended certificate representing such Series B Warrant Shares
(endorsed or with stock powers attached, signatures guaranteed, and otherwise in
form necessary to affect the reissuance and/or transfer, if applicable),
together with any other deliveries from the Buyer as may be required above in
this Section 5(d), as directed by the Buyer, either: (A) provided that the
Company’s transfer agent is participating in the DTC Fast Automated Securities
Transfer Program, credit the aggregate number of Series B Warrant Shares to
which the Buyer shall be entitled to the Buyer’s or its designee’s balance
account with DTC through its Deposit/Withdrawal at Custodian system or (B) if
the Company’s transfer agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver (via reputable overnight courier)
to the Buyer, a certificate representing such Series B Warrant Shares that is
free from all restrictive and other legends, registered in the name of the Buyer
or its designee (the date by which such credit is so required to be made to the
balance account of the Buyer’s or the Buyer’s nominee with DTC or such
certificate is required to be delivered to the Buyer pursuant to the foregoing
is referred to herein as the “Required Delivery Date”).

 

(e)                                  Buy-In.  If the Company fails to so
properly deliver such unlegended certificates representing the aggregate number
of Series B Warrant Shares to which the Buyer shall be entitled, or so properly
credit the aggregate number of Series B Warrant Shares to which the Buyer shall
be entitled to the Buyer’s or its designee’s balance account with DTC through
its Deposit/Withdrawal at Custodian system, in each case by the Required
Delivery Date, then, in addition to all other remedies available to the Buyer,
(i) the Company shall, pay to the Buyer, in cash, as partial liquidated damages
and not as a penalty, for each $1,000 of Series B Warrant Shares (based on the
VWAP of the Common Stock on the date such Series B Warrant Shares are

 

41

--------------------------------------------------------------------------------



 

submitted to the Transfer Agent) delivered for removal of the restrictive legend
and subject to Section 5(d), $10 per Trading Day (increasing to $20 per Trading
Day five (5) Trading Days after such damages have begun to accrue) for each
Trading Day after the Legend Removal Date until such certificate is delivered
without a legend or such credit to such balance account with DTC is made and
(ii) if after the Legend Removal Date the Buyer purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Buyer of all or any portion of the number of shares of Common Stock,
or a sale of a number of shares of Common Stock equal to all or any portion of
the number of shares of Common Stock, that the Buyer anticipated receiving from
the Company without any restrictive legend, then an amount equal to the excess
of the Buyer’s total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the shares of Common Stock so purchased
(including brokerage commissions and other out-of-pocket expenses, if any) (the
“Buy-In Price”) over the product of (A) such number of Series B Warrant Shares
that the Company was required to deliver to the Buyer by the Legend Removal Date
multiplied by (B) the lowest closing sale price of the Common Stock on any
Trading Day during the period commencing on the date of the delivery by the
Buyer to the Company of the applicable Series B Warrant Shares (as the case may
be) and ending on the date of such delivery and payment under this Section 5(e).

 

(f)                                   FAST Compliance.  While any portion of any
of the Warrants remains outstanding, the Company shall maintain a transfer agent
that participates in the DTC Fast Automated Securities Transfer Program.

 

6.                                      CONDITIONS TO THE COMPANY’S OBLIGATION
TO SELL.

 

The obligation of the Company hereunder to issue and sell the Common Shares and
the Warrants to the Buyer at the Closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion by providing the Buyer with prior
written notice thereof:

 

(a)                                 The Buyer shall have executed this Agreement
and delivered the same to the Company.

 

(b)                                 The Buyer shall have delivered to the
Company the Purchase Price for the Common Shares and the Warrants being
purchased by the Buyer at the Closing (less the amount withheld pursuant to
Section 4(g)) by wire transfer of immediately available funds in accordance with
the Flow of Funds Letter.

 

(c)                                  The representations and warranties of the
Buyer shall be true and correct in all material respects as of the date when
made and as of the Closing Date as though originally made at that time (except
for representations and warranties that speak as of a specific date, which shall
be true and correct as of such specific date), and the Buyer shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Buyer at or prior to the Closing Date.

 

42

--------------------------------------------------------------------------------



 

7.                                      CONDITIONS TO THE BUYER’S OBLIGATION TO
PURCHASE.

 

The obligation of the Buyer hereunder to purchase the Common Shares and the
Warrants at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Buyer’s sole benefit and may be waived by the Buyer at any time in its
sole discretion by providing the Company with prior written notice thereof:

 

(a)                                 The Company shall have duly executed and
delivered to the Buyer each of the Transaction Documents, and the Company shall
have (A) caused the Transfer Agent to credit 200,673 Common Shares to the
Buyer’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system, (B) deliver to the Buyer the Series A
Warrant (initially for an aggregate of up to 165,986 Series A Warrant Shares),
duly executed on behalf of the Company and registered in the name of the Buyer
or its designee, and (C) deliver to the Buyer the Series B Warrant (initially
for an aggregate of up to 366,659 Series B Warrant Shares), duly executed on
behalf of the Company and registered in the name of the Buyer or its designee.

 

(b)                                 The Buyer shall have received the opinion of
Sheppard, Mullin, Richter and Hampton LLP, the Company’s counsel, dated as of
the Closing Date, in the form reasonably acceptable to the Buyer.

 

(c)                                  The Company shall have delivered to the
Buyer a copy of the Irrevocable Transfer Agent Instructions, in the form
reasonably acceptable to the Buyer, which instructions shall have been delivered
to and acknowledged in writing by the Company’s transfer agent.

 

(d)                                 The Company shall have delivered to the
Buyer a certificate evidencing the formation and good standing of the Company
and each of its Subsidiaries in each such entity’s jurisdiction of formation
issued by the Secretary of State (or comparable office) of such jurisdiction of
formation as of a date within ten (10) days of the Closing Date.

 

(e)                                  The Company shall have delivered to the
Buyer a certificate evidencing the Company’s qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each jurisdiction in which the Company conducts business and is
required to so qualify, as of a date within ten (10) days of the Closing Date.

 

(f)                                   The Company shall have delivered to the
Buyer a certificate, in the form acceptable to the Buyer, executed by the
Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company’s board of
directors in a form reasonably acceptable to the Buyer, (ii) the Certificate of
Incorporation of the Company and (iii) the Bylaws of the Company, each as in
effect at the Closing.

 

(g)                                  Each and every representation and warranty
of the Company shall be true and correct as of the date when made and as of the
Closing Date as though originally made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
as of such specific date) and the Company shall have performed, satisfied and
complied in all respects with the covenants, agreements and conditions required
to be performed, satisfied or complied with by the Company at or prior to the
Closing Date.  The Buyer shall have

 

43

--------------------------------------------------------------------------------



 

received a certificate, duly executed by the Chief Executive Officer of the
Company, dated as of the Closing Date, to the foregoing effect and as to such
other matters as may be reasonably requested by the Buyer in the form acceptable
to the Buyer.

 

(h)                                 The Company shall have delivered to the
Buyer a letter from the Transfer Agent certifying the number of shares of Common
Stock outstanding on the Closing Date immediately prior to the Closing.

 

(i)                                     The Common Stock (A) shall be designated
for quotation or listed (as applicable) on the Principal Market and (B) shall
not have been suspended, as of the Closing Date, by the SEC or the Principal
Market from trading on the Principal Market nor shall suspension by the SEC or
the Principal Market have been threatened, as of the Closing Date, either (I) in
writing by the SEC or the Principal Market or (II) by falling below the minimum
maintenance requirements of the Principal Market.

 

(j)                                    The Company shall have obtained all
governmental, regulatory or third party consents and approvals, if any,
necessary for the sale of the Securities, including without limitation, those
required by the Principal Market, if any.

 

(k)                                 No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by any court or Governmental Entity of competent
jurisdiction that prohibits the consummation of any of the transactions
contemplated by the Transaction Documents.

 

(l)                                     Since the date of execution of this
Agreement, no event or series of events shall have occurred that reasonably
would have or result in a Material Adverse Effect.

 

(m)                             The Company shall have obtained approval of the
Principal Market to list or designate for quotation (as the case may be) the
Common Shares and the Warrant Shares.

 

(n)                                 The Buyer shall have received a letter on
the letterhead of the Company, duly executed by the Chief Executive Officer of
the Company, setting forth the wire transfer instructions of the Company (the
“Flow of Funds Letter”).

 

(o)                                 From the date hereof to the Closing Date,
(i) trading in the Common Stock shall not have been suspended by the SEC or the
Principal Market (except for any suspension of trading of limited duration
agreed to by the Company, which suspension shall be terminated prior to the
Closing), and, (ii) at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on the Principal Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of the Buyer, makes it
impracticable or inadvisable to purchase the Securities at the Closing.

 

44

--------------------------------------------------------------------------------



 

(p)                                 The Registration Statement shall be
effective and available for the issuance and sale to the Buyer hereunder of
(i) 225,813 Common Shares, (ii) the Series A Warrant and up to 156,353 Series A
Warrant Shares issuable upon exercise of the Series A Warrants and (iii) the
Series B Warrant and up to 382,166 Series B Warrant Shares upon exercise of the
Series B Warrant.

 

(q)                                 The Company shall have delivered to the
Buyer the Prospectus and the Prospectus Supplement (which may be delivered in
accordance with Rule 172 under the 1933 Act).

 

(r)                                    The Company and its Subsidiaries shall
have delivered to the Buyer such other documents, instruments or certificates
relating to the transactions contemplated by this Agreement as the Buyer or its
counsel may reasonably request.

 

8.                                      TERMINATION.

 

In the event that the Closing shall not have occurred within five (5) days of
the date hereof, then the Buyer shall have the right to terminate its
obligations under this Agreement at any time on or after the close of business
on such date without liability of the Buyer to the Company; provided, however,
the right to terminate this Agreement under this Section 8 shall not be
available to the Buyer if the failure of the transactions contemplated by this
Agreement to have been consummated by such date is the result of the Buyer’s
breach of this Agreement, provided further that no such termination shall affect
any obligation of the Company under this Agreement to reimburse the Buyer for
the expenses described in Section 4(g) above. Nothing contained in this
Section 8 shall be deemed to release any party from any liability for any breach
by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents.

 

9.                                      MISCELLANEOUS.

 

(a)                                 Governing Law; Jurisdiction; Jury Trial. 
All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.  The Company hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or under any of the other Transaction Documents or with any
transaction contemplated hereby or thereby, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any

 

45

--------------------------------------------------------------------------------



 

way any right to serve process in any manner permitted by law. Nothing contained
herein shall be deemed or operate to preclude the Buyer from bringing suit or
taking other legal action against the Company in any other jurisdiction to
collect on the Company’s obligations to the Buyer or to enforce a judgment or
other court ruling in favor of the Buyer. EACH PARTY HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT OR
IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT, ANY OTHER TRANSACTION
DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

 

(b)                                 Counterparts.  This Agreement may be
executed in two or more identical counterparts, all of which shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party. In the event that
any signature is delivered by facsimile transmission or by an e-mail which
contains a portable document format (.pdf) file of an executed signature page,
such signature page shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof.

 

(c)                                  Headings; Gender.  The headings of this
Agreement are for convenience of reference and shall not form part of, or affect
the interpretation of, this Agreement. Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof. The terms “including,”
“includes,” “include” and words of like import shall be construed broadly as if
followed by the words “without limitation.”  The terms “herein,” “hereunder,”
“hereof” and words of like import refer to this entire Agreement instead of just
the provision in which they are found.

 

(d)                                 Severability; Maximum Payment Amounts.  If
any provision of this Agreement is prohibited by law or otherwise determined to
be invalid or unenforceable by a court of competent jurisdiction, the provision
that would otherwise be prohibited, invalid or unenforceable shall be deemed
amended to apply to the broadest extent that it would be valid and enforceable,
and the invalidity or unenforceability of such provision shall not affect the
validity of the remaining provisions of this Agreement so long as this Agreement
as so modified continues to express, without material change, the original
intentions of the parties as to the subject matter hereof and the prohibited
nature, invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties. The parties will endeavor in good faith negotiations
to replace the prohibited, invalid or unenforceable provision(s) with a valid
provision(s), the effect of which comes as close as possible to that of the
prohibited, invalid or unenforceable provision(s).  Notwithstanding anything to
the contrary contained in this Agreement or any other Transaction Document (and
without implication that the following is required or applicable), it is the
intention of the parties that in no event shall amounts and value paid by the
Company and/or any of its Subsidiaries (as the case may be), or payable to or
received by any of the Buyer, under the Transaction Documents (including without
limitation, any amounts that would be characterized as “interest” under
applicable law) exceed amounts permitted under any applicable law.  Accordingly,
if any

 

46

--------------------------------------------------------------------------------



 

obligation to pay, payment made to the Buyer, or collection by the Buyer
pursuant the Transaction Documents is finally judicially determined to be
contrary to any such applicable law, such obligation to pay, payment or
collection shall be deemed to have been made by mutual mistake of the Buyer, the
Company and its Subsidiaries and such amount shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by the applicable law.  Such
adjustment shall be effected, to the extent necessary, by reducing or refunding,
at the option of the Buyer, the amount of interest or any other amounts which
would constitute unlawful amounts required to be paid or actually paid to the
Buyer under the Transaction Documents.  For greater certainty, to the extent
that any interest, charges, fees, expenses or other amounts required to be paid
to or received by the Buyer under any of the Transaction Documents or related
thereto are held to be within the meaning of “interest” or another applicable
term to otherwise be violative of applicable law, such amounts shall be
pro-rated over the period of time to which they relate.

 

(e)                                  Entire Agreement; Amendments.  This
Agreement, the other Transaction Documents and the schedules and exhibits
attached hereto and thereto and the instruments referenced herein and therein
supersede all other prior oral or written agreements between the Buyer, the
Company, its Subsidiaries, their affiliates and Persons acting on their behalf,
and this Agreement, the other Transaction Documents, the schedules and exhibits
attached hereto and thereto and the instruments referenced herein and therein
contain the entire understanding of the parties solely with respect to the
matters covered herein and therein; provided, however, nothing contained in this
Agreement or any other Transaction Document shall (or shall be deemed to)
(i) have any effect on any provision of the Term Sheet that is expressly binding
on the Company and the Buyer, or any other agreements the Buyer has entered into
with, or any instruments the Buyer has received from, the Company or any of its
Subsidiaries prior to the date hereof with respect to any prior investment made
by the Buyer in the Company or (ii) waive, alter, modify or amend in any respect
any obligations of the Company, or any rights of or benefits to the Buyer or any
other Person, in any provision of the Term Sheet that is expressly binding on
the Company and the Buyer, in any other agreement entered into prior to the date
hereof between or among the Company and/or any of its Subsidiaries and the
Buyer, or in any instruments the Buyer received from the Company and/or any of
its Subsidiaries prior to the date hereof, and all such binding provisions
contained in the Term Sheet and all such other agreements and instruments shall
continue in full force and effect. Except as specifically set forth herein or
therein, neither the Company nor the Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters. For clarification
purposes, the Recitals are part of this Agreement. Provisions of this Agreement
may be amended only with the written consent of the Company and the Buyer, and
any amendment of any provision of this Agreement made in conformity with the
provisions of this Section 9(e) shall be binding upon the Buyer and the Company.
No waiver shall be effective unless it is in writing and signed by an authorized
representative of the waiving party, and any waiver of any provision of this
Agreement made in conformity with the provisions of this Section 9(e) shall be
binding on the waiving party. The Company has not, directly or indirectly, made
any agreements with the Buyer relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents. Without limiting the foregoing, the Company confirms
that, except as set forth in this Agreement, the Buyer has not made any
commitment or promise or has any other obligation to provide any financing to
the Company, any Subsidiary or otherwise. As a material inducement

 

47

--------------------------------------------------------------------------------



 

for the Buyer to enter into this Agreement, the Company expressly acknowledges
and agrees that (i) no due diligence or other investigation or inquiry conducted
by the Buyer, any of its advisors or any of its representatives shall affect the
Buyer’s right to rely on, or shall modify or qualify in any manner or be an
exception to any of, the Company’s representations and warranties contained in
this Agreement or any other Transaction Document, (ii) nothing contained in the
Registration Statement, the Prospectus or the Prospectus Supplement shall affect
the Buyer’s right to rely on, or shall modify or qualify in any manner or be an
exception to any of, the Company’s representations and warranties contained in
this Agreement or any other Transaction Document and (iii) unless a provision of
this Agreement or any other Transaction Document is expressly preceded by the
phrase “except as disclosed in the SEC Documents,” nothing contained in any of
the SEC Documents shall affect the Buyer’s right to rely on, or shall modify or
qualify in any manner or be an exception to any of, the Company’s
representations and warranties contained in this Agreement or any other
Transaction Document.

 

(f)                                   Notices.  Any notices, consents, waivers
or other communications required or permitted to be given under the terms of
this Agreement must be in writing and will be deemed to have been delivered: 
(i) upon receipt, when delivered personally; (ii) upon receipt, when sent by
facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party) or electronic
mail; or (iii) one (1) Business Day after deposit with an overnight courier
service with next day delivery specified, in each case, properly addressed to
the party to receive the same. The addresses, facsimile numbers and e-mail
addresses for such communications shall be:

 

If to the Company:

 

Trovagene, Inc.
110 Flintkote Avenue
San Diego, CA 92121
Telephone:  (858) 952-7570
Facsimile:  [(    )     -      ]
Attention:  Chief Executive Officer
E-Mail:  tadams@trovagene.com

 

With a copy (for informational purposes only) to:

 

Sheppard, Mullin, Richter & Hampton LLP
30 Rockefeller Plaza, 39th Floor
New York, NY 10112
Telephone:  (212) 653-8700
Facsimile:  (212) 653-8701
Attention:  Jeffrey J. Fessler, Esq.
E-Mail:  jfessler@sheppardmullin.com

 

If to the Transfer Agent:

 

Philadelphia Stock Transfer, Inc.

 

48

--------------------------------------------------------------------------------



 

2320 Haverford Rd., Suite 230
Ardmore, PA 19003
Telephone:  (484) 416-3124
Facsimile:  (484) 416-3597
Attention: Bob Winterle
E-Mail:  bwinterle@philadelphiastocktransfer.com

 

If to the Buyer:

 

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone:  (312) 822-9300
Facsimile:  (312) 822-9301
Attention:  Joshua Scheinfeld/Jonathan Cope
E-Mail:  jscheinfeld@lpcfunds.com/jcope@lpcfunds.com

 

with a copy (for informational purposes only) to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
666 Third Avenue
New York, NY 10017
Telephone: (212) 692-6267
Facsimile:  (212) 983-3115

Attention: Anthony J. Marsico, Esq.

Email: ajmarsico@mintz.com

 

or to such other address, e-mail address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or e-mail containing
the time, date, recipient facsimile number and, with respect to each facsimile
transmission, an image of the first page of such transmission or (C) provided by
an overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

(g)                                  Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties and their
respective successors and assigns, including any subsequent purchasers of any of
the Warrants (but excluding any purchasers of Underlying Securities, unless
pursuant to a written assignment by the Buyer).  The Company shall not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the Buyer, including, without limitation, by way of a Fundamental
Transaction (as defined in the Warrants) (unless the Company is in compliance
with the applicable provisions governing Fundamental Transactions set forth in
the Warrants).  The Buyer may assign some or all of its rights hereunder in
connection with any transfer of any of its Securities without the consent of the
Company, in

 

49

--------------------------------------------------------------------------------



 

which event such assignee shall be deemed to be the Buyer hereunder with respect
to such assigned rights.

 

(h)                                 No Third Party Beneficiaries.  This
Agreement is intended for the benefit of the parties hereto and their respective
permitted successors and assigns, and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person, other than the Indemnitees
referred to in Section 9(k).

 

(i)                                     Survival.  The representations,
warranties, agreements and covenants shall survive the Closing.

 

(j)                                    Further Assurances.  Each party shall do
and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, as any other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

 

(k)                                 Indemnification.

 

(i)                                     In consideration of the Buyer’s
execution and delivery of this Agreement and acquiring the Securities and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless the
Buyer and each holder of any Securities and all of their stockholders, partners,
members, officers, directors, employees and direct or indirect investors and any
of the foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Company in any of the Transaction
Documents, (ii) any breach of any covenant, agreement or obligation of the
Company contained in any of the Transaction Documents, (iii) any cause of
action, suit, proceeding or claim brought or made against such Indemnitee by a
third party (including for these purposes a derivative action brought on behalf
of the Company or any Subsidiary) or which otherwise involves such Indemnitee
that arises out of or results from (A) the execution, delivery, performance or
enforcement of any of the Transaction Documents, (B) any transaction financed or
to be financed in whole or in part, directly or indirectly, with the proceeds of
the issuance of the Securities, (C) the status of the Buyer or holder of the
Securities either as an investor in the Company pursuant to the transactions
contemplated by the Transaction Documents or as a party to this Agreement
(including, without limitation, as a party in interest or otherwise in any
action or proceeding for injunctive or other equitable relief), or (D) with
respect to any registration statement of the Company providing for the resale by
the Buyer of any Series B Warrant Shares issued and issuable

 

50

--------------------------------------------------------------------------------



 

upon exercise of the Series B Warrants filed by the Company with the
SEC, (1) any untrue or alleged untrue statement of a material fact contained in
such registration statement, any prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading, except to the extent, but only to the extent,
that such untrue statements or omissions are based solely upon information
regarding the Buyer furnished in writing to the Company by the Buyer expressly
for use therein or (2) any violation or alleged violation by the Company of the
1933 Act, the 1934 Act or any state securities law, or any rule or regulation
thereunder in connection therewith. To the extent that the foregoing undertaking
by the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

 

(ii)                                  Promptly after receipt by an Indemnitee
under this Section 9(k) of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving an
Indemnified Liability, such Indemnitee shall, if a claim in respect thereof is
to be made against the Company under this Section 9(k), deliver to the Company a
written notice of the commencement thereof, and the Company shall have the right
to participate in, and, to the extent the Company so desires, to assume control
of the defense thereof with counsel mutually satisfactory to the Company and the
Indemnitee; provided, however, that an Indemnitee shall have the right to retain
its own counsel with the fees and expenses of such counsel to be paid by the
Company if: (A) the Company has agreed in writing to pay such fees and expenses;
(B) the Company shall have failed promptly to assume the defense of such
Indemnified Liability and to employ counsel reasonably satisfactory to such
Indemnitee in any such Indemnified Liability; or (C) the named parties to any
such Indemnified Liability (including any impleaded parties) include both such
Indemnitee and the Company, and such Indemnitee shall have been advised by
counsel that a conflict of interest is likely to exist if the same counsel were
to represent such Indemnitee and the Company (in which case, if such Indemnitee
notifies the Company in writing that it elects to employ separate counsel at the
expense of the Company, then the Company shall not have the right to assume the
defense thereof and such counsel shall be at the expense of the Company),
provided further, that in the case of clause (C) above the Company shall not be
responsible for the reasonable fees and expenses of more than one (1) separate
legal counsel for the Indemnitees. The Indemnitee shall reasonably cooperate
with the Company in connection with any negotiation or defense of any such
action or Indemnified Liability by the Company and shall furnish to the Company
all information reasonably available to the Indemnitee which relates to such
action or Indemnified Liability. The Company shall keep the Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. The Company shall not be liable
for any settlement of any action, claim or proceeding effected without its prior
written consent, provided, however, that the Company shall not unreasonably
withhold, delay or condition its consent. The Company shall not, without the
prior written consent of the Indemnitee, consent to entry of any

 

51

--------------------------------------------------------------------------------



 

judgment or enter into any settlement or other compromise which does not include
as an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liability or litigation, and such settlement shall not include any admission as
to fault on the part of the Indemnitee. Following indemnification as provided
for hereunder, the Company shall be subrogated to all rights of the Indemnitee
with respect to all third parties, firms or corporations relating to the matter
for which indemnification has been made. The failure to deliver written notice
to the Company within a reasonable time of the commencement of any such action
shall not relieve the Company of any liability to the Indemnitee under this
Section 9(k), except to the extent that the Company is materially and adversely
prejudiced in its ability to defend such action.

 

(iii)                               The indemnification required by this
Section 9(k) shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, within ten (10) days after bills are
received or Indemnified Liabilities are incurred.

 

(iv)                              The indemnity agreement contained herein shall
be in addition to (A) any cause of action or similar right of the Indemnitee
against the Company or others, and (B) any liabilities the Company may be
subject to pursuant to the law.

 

(l)                                     Construction.  The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party. No specific representation or warranty shall limit the generality or
applicability of a more general representation or warranty. Each and every
reference to share prices, shares of Common Stock and any other numbers in this
Agreement that relate to the Common Stock shall be automatically adjusted for
any stock splits, stock dividends, stock combinations, recapitalizations or
other similar transactions that occur with respect to the Common Stock after the
date of this Agreement.  It is expressly understood and agreed that for all
purposes of this Agreement, and without implication that the contrary would
otherwise be true, neither transactions nor purchases nor sales shall include
the location and/or reservation of borrowable shares of Common Stock.

 

(m)                             Remedies.  The Buyer and in the event of
assignment by Buyer of its rights and obligations hereunder, each holder of any
Securities, shall have all rights and remedies set forth in the Transaction
Documents and all rights and remedies which such holders have been granted at
any time under any other agreement or contract and all of the rights which such
holders have under any law. Any Person having any rights under any provision of
this Agreement shall be entitled to enforce such rights specifically (without
posting a bond or other security), to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by law.
Furthermore, the Company recognizes that in the event that it or any Subsidiary
fails to perform, observe, or discharge any or all of its or such Subsidiary’s
(as the case may be) obligations under the Transaction Documents, any remedy at
law would inadequate relief to the Buyer. The Company therefore agrees that the
Buyer shall be entitled to specific performance and/or temporary, preliminary
and permanent injunctive or other equitable relief from any court of competent
jurisdiction in any such case without the necessity of proving actual

 

52

--------------------------------------------------------------------------------



 

damages and without posting a bond or other security.  The remedies provided in
this Agreement and the other Transaction Documents shall be cumulative and in
addition to all other remedies available under this Agreement and the other
Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief).

 

(n)                                 Withdrawal Right.  Notwithstanding anything
to the contrary contained in (and without limiting any similar provisions of)
the Transaction Documents, whenever the Buyer exercises a right, election,
demand or option under a Transaction Document and the Company or any Subsidiary
does not timely perform its related obligations within the periods therein
provided, then the Buyer may rescind or withdraw, in its sole discretion from
time to time upon written notice to the Company or such Subsidiary (as the case
may be), any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights; provided, however, that in the case
of a rescission of an exercise of the Series A Warrant or the Series B Warrant,
the Buyer shall be required to return any Series A Warrant Shares or Series B
Warrant Shares, respectively, subject to any such rescinded exercise notice
concurrently with the return to the Buyer of the aggregate exercise price paid
to the Company for such Series A Warrant Shares or Series B Warrant Shares, as
applicable, and the restoration of the Buyer’s right to acquire such Series A
Warrant Shares or Series B Warrant Shares pursuant to such Series A Warrant or
Series B Warrant (including, issuance of a replacement warrant certificate
evidencing such restored right), respectively.

 

(o)                                 Payment Set Aside; Currency.  To the extent
that the Company makes a payment or payments to the Buyer hereunder or pursuant
to any of the other Transaction Documents or the Buyer enforce or exercise their
rights hereunder or thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.  Unless otherwise expressly
indicated, all dollar amounts referred to in this Agreement and the other
Transaction Documents are in United States Dollars (“U.S. Dollars”), and all
amounts owing under this Agreement and all other Transaction Documents shall be
paid in U.S. Dollars. All amounts denominated in other currencies (if any) shall
be converted into the U.S. Dollar equivalent amount in accordance with the
Exchange Rate on the date of calculation. “Exchange Rate” means, in relation to
any amount of currency to be converted into U.S. Dollars pursuant to this
Agreement, the U.S. Dollar exchange rate as published in the Wall Street Journal
on the relevant date of calculation.

 

(p)                                 Judgment Currency.

 

(i)                                     If for the purpose of obtaining or
enforcing judgment against the Company in connection with this Agreement or any
other Transaction Document in any court in any jurisdiction it becomes necessary
to convert into any other currency (such other currency being hereinafter in
this Section 9(p) referred to as the “Judgment Currency”)

 

53

--------------------------------------------------------------------------------



 

an amount due in US Dollars under this Agreement, the conversion shall be made
at the Exchange Rate prevailing on the Trading Day immediately preceding:

 

(1)                                 the date actual payment of the amount due,
in the case of any proceeding in the courts of New York or in the courts of any
other jurisdiction that will give effect to such conversion being made on such
date:  or

 

(2)                                 the date on which the foreign court
determines, in the case of any proceeding in the courts of any other
jurisdiction (the date as of which such conversion is made pursuant to this
Section 9(p)(i)(1) being hereinafter referred to as the “Judgment Conversion
Date”).

 

(ii)                                  If in the case of any proceeding in the
court of any jurisdiction referred to in Section 9(p)(i)(1)  above, there is a
change in the Exchange Rate prevailing between the Judgment Conversion Date and
the date of actual payment of the amount due, the applicable party shall pay
such adjusted amount as may be necessary to ensure that the amount paid in the
Judgment Currency, when converted at the Exchange Rate prevailing on the date of
payment, will produce the amount of US Dollars which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
order at the Exchange Rate prevailing on the Judgment Conversion Date.

 

(iii)                               Any amount due from the Company under this
provision shall be due as a separate debt and shall not be affected by judgment
being obtained for any other amounts due under or in respect of this Agreement
or any other Transaction Document.

 

(q)                                 Liquidated Damages. The Company’s
obligations to pay any partial liquidated damages or other amounts owing under
the Transaction Documents is a continuing obligation of the Company and shall
not terminate until all unpaid partial liquidated damages and other amounts have
been paid notwithstanding the fact that the instrument or security pursuant to
which such partial liquidated damages or other amounts are due and payable shall
have been canceled.

 

[signature pages follow]

 

54

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

COMPANY:

 

 

 

TROVAGENE, INC.

 

 

 

 

 

 

By:

/s/ Thomas Adams

 

 

Name:

Thomas Adams

 

 

Title:

CEO

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

BUYER:

 

 

 

LINCOLN PARK CAPITAL FUND, LLC
BY: LINCOLN PARK CAPITAL, LLC
BY: ROCKLEDGE CAPITAL
CORPORATION

 

 

 

 

 

 

By:

/s/ Joshua Scheinfeld

 

 

Name:

Joshua Scheinfeld

 

 

Title:

President

 

--------------------------------------------------------------------------------